Exhibit 10.4

 

 

 

LEASE AGREEMENT

made by and between

the parties shown on Exhibit E attached hereto,

and

INVITROGEN CORPORATION,

a Delaware Corporation

dated as of

February 8, 2006

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

1.

  

Demise of Premises

     1   

2.

  

Certain Definitions

     1   

3.

  

Title and Condition

     4   

4.

  

Use of Leased Premises; Quiet Enjoyment

     5   

5.

  

Term

     6   

6.

  

Rent

     7   

7.

  

Net Lease; Non-Terminability

     7   

8.

  

Payment of Impositions; Compliance with Legal Requirements and Insurance
Requirements

     8   

9.

  

Liens; Recording and Title

     9   

10.

  

Indemnification

     10   

11.

  

Maintenance and Repair

     10   

12.

  

Alterations

     12   

13.

  

Condemnation

     13   

14.

  

Insurance

     16   

15.

  

Restoration

     21   

16.

  

Subordination to Financing

     22   

17.

  

Assignment, Subleasing

     23   

18.

  

Permitted Contests

     24   

19.

  

Conditional Limitations; Default Provisions

     25   

20.

  

Additional Rights of Landlord and Tenant

     28   

21.

  

Notices

     29   

22.

  

Estoppel Certificates

     29   

23.

  

Surrender and Holding Over

     30   

24.

  

No Merger of Title

     30   

25.

  

Definition of Landlord

     31   

26.

  

Hazardous Substances

     31   

27.

  

Entry by Landlord

     32   

28.

  

Statements

     32   

29.

  

No Usury

     32   

30.

  

Separability

     32   

31.

  

Miscellaneous

     33   

32.

  

Additional Rent

     33   

33.

  

Tenant’s Option to Purchase

     33   

34.

  

Brokerage Fees

     35   

 

-i-



--------------------------------------------------------------------------------

THIS LEASE AGREEMENT made as of the 8th day of February, 2006, by and between
the parties shown on Exhibit E attached hereto, each having its principal
mailing address at c/o Griffin Capital Corporation, as agent, having an office
at 2321 Rosecrans, Suite 3290, El Segundo, California 90245 (“Landlord”), and
Invitrogen Corporation, a Delaware corporation, having its principal office at
1600 Faraday Avenue, Carlsbad, California 92008 (“Tenant”).

In consideration of the rents and provisions herein stipulated to be paid and
performed, Landlord and Tenant, intending to be legally bound, hereby covenant
and agree as follows:

1.        Demise of Premises. Landlord hereby demises and leases to Tenant and
Tenant hereby takes and leases from Landlord for the term and upon the
provisions hereinafter specified the following described property (“Leased
Premises”) commonly known as 5781 Van Allen Way, Carlsbad, California: (i) the
lot or parcel of land described in Exhibit A attached hereto and made a part
hereof, together with the easements, rights and appurtenances thereunto
belonging or appertaining (“Land”); (ii) the buildings, structures and other
improvements on the Land (collectively, the “Improvements”); and (iii) the
machinery and equipment which is attached to the Improvements in such a manner
as to become fixtures under applicable law, together with all additions and
accessions thereto, substitutions therefor and replacements thereof permitted by
this Lease (collectively, “Equipment”), excepting therefrom the Trade Fixtures,
as defined below.

2.        Certain Definitions.

“Additional Rent” shall mean Additional Rent as defined in Paragraph 32.

“Additions to Purchase Price” has the meaning set forth in Paragraph
13(b)(i)(B).

“Adjoining Property” shall mean all sidewalks, curbs, gores and vault spaces
adjoining the Leased Premises.

“Alteration” or “Alterations” shall mean any or all changes, additions (whether
or not adjacent to or abutting any then existing buildings), expansions (whether
or not adjacent to or abutting any then existing buildings), improvements,
reconstructions, removals or replacements of any of the Improvements or
Equipment, both interior or exterior, and ordinary and extraordinary.

“Basic Rent” shall mean Basic Rent as defined in Paragraph 6.

“Basic Rent Payment Dates” shall mean the Basic Rent Payment Dates as defined in
Paragraph 6.

“Commencement Date” shall mean the Commencement Date as defined in Paragraph 5.

“Condemnation” shall mean a Taking and/or a Requisition.

“Default Rate” shall mean the Default Rate as defined in Paragraph 19(b)(iv).

“Equipment” shall mean the Equipment as defined in Paragraph 1.



--------------------------------------------------------------------------------

“Event of Default” shall mean an Event of Default as defined in Paragraph 19(a).

“Full Replacement Cost” has the meaning set forth in Paragraph14(a).

“Impositions” shall mean the Impositions as defined in Paragraph 8.

“Improvements” shall mean the Improvements as defined in Paragraph 1.

“Insurance Requirement” or “Insurance Requirements” shall mean, as the case may
be, any one or more of the terms of each insurance policy required to be carried
by Tenant under this Lease and the requirements of the issuer of such policy,
and whenever Tenant shall be engaged in making any Alteration or Alterations,
repairs or construction work of any kind (collectively, “Work”), the term
Insurance Requirement or Insurance Requirements shall be deemed to include a
requirement that Tenant obtain or cause its contractor to obtain completed value
builder’s risk insurance when the estimated cost of the Work in any one instance
exceeds the sum of Two Hundred Thousand ($200,000.00) Dollars and that Tenant or
its contractor shall obtain worker’s compensation insurance or other adequate
insurance coverage covering all persons employed in connection with the Work,
whether by Tenant, its contractors or subcontractors and with respect to whom
death or bodily injury claims could be asserted against Landlord.

“Insurance Premiums” has the meaning set forth in Paragraph14(b).

“Land” shall mean the Land as defined in Paragraph 1.

“Law” shall mean any constitution, statute or rule of law.

“Leased Premises” shall mean the Leased Premises as defined in Paragraph 1.

“Legal Requirement” or “Legal Requirements” shall mean, as the case may be, any
one or more of all present and future Laws, codes, ordinances, orders,
judgments, decrees, injunctions, rules, regulations and requirements, even if
unforeseen or extraordinary, of every duly constituted governmental authority or
agency (but excluding those which by their terms are not applicable to and do
not impose any obligation on Tenant, Landlord or the Leased Premises) and all
covenants, restrictions and conditions now of record, or of record in the future
if created or filed by or with the consent of Tenant, which may be applicable to
Tenant, Landlord (with respect to the Leased Premises) or to all or any part of
or interest in Leased Premises, or to the use, manner of use, occupancy,
possession, operation, maintenance, alteration, repair or reconstruction of the
Leased Premises, even if compliance therewith (i) necessitates structural
changes or improvements (including changes required to comply with the Americans
with Disabilities Act) or results in interference with the use or enjoyment of
the Leased Premises or (ii) requires Tenant to carry insurance other than as
required by the provisions of this Lease.

“Lender” shall mean an entity identified as such in writing to Tenant which
makes a Loan to Landlord, secured by a Mortgage and evidenced by a Note or which
is the holder of the Mortgage and Note as a result of an assignment thereof.
Initially, the Lender is JPMorgan Chase Bank, N.A., a banking association
chartered under the law of the United States of America, together with its
successors and assigns.

“Loan” shall mean a loan made by a Lender to Landlord secured by a Mortgage and
evidenced by a Note.

 

-2-



--------------------------------------------------------------------------------

“Loan Documents” means all documents which evidence and secure the Loan,

“Mortgage” shall mean a first priority mortgage, deed of trust or similar
security instrument as the same may be amended or supplemented from time to time
hereafter executed covering the Leased Premises from Landlord to Lender.

“Net Award” shall mean the entire award payable to Landlord by reason of a
Condemnation, less any reasonable expenses incurred by Landlord in collecting
such award.

“Net Proceeds” shall mean the entire proceeds of any insurance required under
clauses (i), (iv), (v) or (vi) of Paragraph 14 (a), less any actual and
reasonable expenses incurred by Landlord in collecting such proceeds.

“Note” or “Notes” shall mean a Promissory Note or Notes hereafter executed from
Landlord to Lender, which Note or Notes will be secured by a Mortgage and an
assignment of leases and rents.

“Permitted Encumbrances” shall mean those covenants, restrictions, reservations,
liens, conditions, encroachments, easements and other matters of title that
affect the Leased Premises as of the date of Landlord’s acquisition thereof,
excepting, however, any such matters arising from the acts of Landlord (such as
liens arising as a result of judgments against Landlord).

“Policy” and “Policies” have the meaning set forth in Paragraph 14(b).

“Qualified Insurer” has the meaning set forth in Paragraph14(b).

“REA” has the meaning set forth in Paragraph3(f).

“Replaced Equipment” or “Replacement Equipment” shall mean the Replaced
Equipment and Replacement Equipment, respectively, as defined in Paragraph
11(d).

“Requisition” shall mean any temporary condemnation or confiscation of the use
or occupancy of the Leased Premises by any governmental authority, civil or
military, whether pursuant to an agreement with such governmental authority in
settlement of or under threat of any such requisition or confiscation, or
otherwise.

“Restoration” shall mean the Restoration as defined in Paragraph 13(c)(i).

“State” shall mean the State of California.

“Taking” shall mean any taking of the Leased Premises in or by condemnation or
other eminent domain proceedings pursuant to any law, general or special, or by
reason of any agreement with any condemnor in settlement of or under threat of
any such condemnation or other eminent domain proceedings or by any other means,
or any de facto condemnation.

“Term” shall mean the Term as defined in Paragraph 5.

“Termination Date” shall mean the Termination Date as defined in Paragraph
13(b)(i)(A).

 

-3-



--------------------------------------------------------------------------------

“Trade Fixtures” shall mean all fixtures, equipment and other items of personal
property (whether or not attached to the Improvements) which are owned by Tenant
and used in the operation of the business conducted on the Leased Premises.

3.        Title and Condition.

(a)      The Leased Premises are demised and leased subject to (i) the Permitted
Encumbrances, (ii) all Legal Requirements and Insurance Requirements, including
any existing violation of any thereof, and (iii) the condition of the Leased
Premises as of the commencement of the Term; without representation or warranty
by Landlord; it being understood and agreed, however, that the recital of the
Permitted Encumbrances herein shall not be construed as a revival of any thereof
which for any reason may have expired.

(b)      LANDLORD LEASES AND WILL LEASE AND TENANT TAKES AND WILL TAKE THE
LEASED PREMISES AS IS, AND TENANT ACKNOWLEDGES THAT LANDLORD (WHETHER ACTING AS
LANDLORD HEREUNDER OR IN ANY OTHER CAPACITY) HAS NOT MADE AND WILL NOT MAKE, NOR
SHALL LANDLORD BE DEEMED TO HAVE MADE, ANY WARRANTY OR REPRESENTATION, EXPRESS
OR IMPLIED, WITH RESPECT TO ANY OF THE LEASED PREMISES, INCLUDING ANY WARRANTY
OR REPRESENTATION AS TO ITS FITNESS FOR USE OR PURPOSE, DESIGN OR CONDITION FOR
ANY PARTICULAR USE OR PURPOSE, AS TO THE QUALITY OF THE MATERIAL OR WORKMANSHIP
THEREIN, LATENT OR PATENT, AS TO LANDLORD’S TITLE THERETO, OR AS TO VALUE,
COMPLIANCE WITH SPECIFICATIONS, LOCATION, USE, CONDITION, MERCHANTABILITY,
QUALITY, DESCRIPTION, DURABILITY OR OPERATION, IT BEING AGREED THAT ALL RISKS
INCIDENT THERETO ARE TO BE BORNE BY TENANT. Tenant acknowledges that the Leased
Premises are of its selection and to its specifications, and that the Leased
Premises have been inspected by Tenant and are satisfactory to it. In the event
of any defect or deficiency in any of the Leased Premises of any nature, whether
patent or latent, Landlord shall not have any responsibility or liability with
respect thereto or for any incidental or consequential damages (including strict
liability in tort). The provisions of this Paragraph 3 (b) have been negotiated,
and the foregoing provisions are intended to be a complete exclusion and
negation of any warranties by Landlord, express or implied, with respect to any
of the Leased Premises, arising pursuant to the uniform commercial code or any
other Law now or hereafter in effect or otherwise.

(c)      Tenant acknowledges and agrees that Tenant has examined the title to
the Leased Premises prior to the execution and delivery of this Lease and has
found such title to be satisfactory for the purposes contemplated by this Lease.

(d)      Landlord hereby assigns, without recourse or warranty whatsoever, to
Tenant, all warranties, guaranties and indemnities, express or implied, and
similar rights which Landlord may have against any manufacturer, seller,
engineer, contractor or builder in respect of any of the Leased Premises,
including, but not limited to, any rights and remedies existing under contract
or pursuant to the uniform commercial code (collectively, the “guaranties”), but
expressly reserving unto Landlord the right to jointly (with Tenant) or
separately enforce any warranties or similar rights relating to building shell
design and construction. Such assignment shall remain in effect until the
termination of this Lease. Landlord shall also retain the right to enforce any
guaranties assigned in the name of Tenant upon the occurrence of an Event of
Default. Landlord hereby agrees to execute and deliver at Tenant’s expense such
further

 

-4-



--------------------------------------------------------------------------------

documents, including powers of attorney, as Tenant may reasonably request in
order that Tenant may have the full benefit of the assignment effected or
intended to be effected by this Paragraph 3 (d). Upon the termination of this
Lease, the guaranties shall automatically revert to Landlord. The foregoing
provision of reversion shall be self-operative and no further instrument of
reassignment shall be required. In confirmation of such reassignment Tenant
shall execute and deliver promptly any certificate or other instrument which
Landlord may request. Any monies collected by Tenant under any of the guaranties
after the occurrence of and during the continuation of an Event of Default shall
be held in trust by Tenant and promptly paid over to Landlord.

(e)      Landlord acknowledges and understands that the Leased Premises covers
one of multiple adjacent parcels either leased or owned by Tenant and that
Tenant contemplates establishing a campus environment of which the Leased
Premises will be a primary component. Landlord agrees to enter into, at Tenant’s
expense (insofar as any required documentation), such easements, covenants,
waivers, approvals or restrictions for utilities, parking or other matters as
desirable for operation of the Leased Premises or properties adjacent thereto
(collectively, “Easements”) as reasonably requested by Tenant, subject to
Lender’s and Landlord’s approval of the form thereof, not to be unreasonably
withheld or delayed; provided, however, that no such Easement shall result in
any material diminution in the value or utility of the Leased Premises for use
as a mixed use office (including research and development), and industrial
facility and further provided that no such Easement shall render the use of the
Leased Premises dependent upon any other property or condition the use of the
Leased Premises upon the use of any other property, each of which Tenant shall
certify to Landlord and Lender in writing delivered with Tenant’s request with
respect to such Easement. Tenant’s request shall also include Tenant’s written
undertaking acknowledging that Tenant shall remain liable hereunder as principal
and not merely as a surety or guarantor notwithstanding the establishment of any
Easement. If either Landlord or Lender shall fail to approve or disapprove the
form of any such Easements, within a period of twenty (20) days from their
respective receipt of same, then either Landlord or Lender, as the case may be,
shall be deemed to have approved the form of any such Easement.

(f)      Tenant agrees that Tenant is obligated to and shall perform all
obligations of the owner of the Leased Premises under and pay all expenses which
the owner of the Leased Premises may be required to pay in accordance with any
declaration, reciprocal easement agreement or any other agreement or document of
record now, or of record in the future if created or filed by or with the
consent of Tenant (Tenant hereby agreeing that all Permitted Encumbrances shall
be deemed to have been filed with the consent of Tenant), affecting the Leased
Premises, herein referred to collectively as the REA, and that Tenant shall
comply with all of the terms and conditions of the REA during the Term of this
Lease. Tenant further covenants and agrees to indemnify, defend and hold
harmless Landlord and Lender against any claim, loss or damage suffered by
Landlord or Lender by reason of Tenant’s failure to perform any obligations or
pay any expenses as required under this Lease or under any REA or comply with
the terms and conditions of any REA as herein above provided during the Term of
this Lease.

4.        Use of Leased Premises; Quiet Enjoyment.

(a)      Tenant may use the Leased Premises as a mixed use office (including
research and development) and industrial facility (including manufacturing,
assembly, distribution, warehouse and related uses for biomedical light
assembly, research and development and software development) or for any other
lawful purpose so long as such other lawful purpose would not (i) materially
increase (when compared to its use of the date hereof) the likelihood that
Tenant, Landlord or Lender would incur liability under any provisions of the

 

-5-



--------------------------------------------------------------------------------

Act referred to in Paragraph 26 of this Lease, or (ii) result in or give rise to
any material environmental deterioration or degradation of the Leased Premises.
In no event shall the Leased Premises be used for any purpose which shall
violate any of the provisions of any Permitted Encumbrance or any covenants,
restrictions or agreements hereafter created by or consented to by Tenant
applicable to the Leased Premises. Tenant agrees that with respect to the
Permitted Encumbrances and any covenants, restrictions or agreements hereafter
created by or consented to by Tenant, Tenant shall observe, perform and comply
with and carry out the provisions thereof required therein to be observed and
performed by Landlord.

(b)      Subject to Tenant’s rights under Paragraph l8 hereof, Tenant shall not
permit any unlawful occupation, business or trade to be conducted on the Leased
Premises or any use to be made thereof contrary to applicable Legal Requirements
or Insurance Requirements. Subject to Tenant’s rights under Paragraph 18, Tenant
shall not use, occupy or permit any of the Leased Premises to be used or
occupied, nor do or permit anything to be done in or on any of the Leased
Premises, in a manner which would (i) make void or voidable any insurance which
Tenant is required hereunder to maintain then in force with respect to any of
the Leased Premises, (ii) affect the ability of Tenant to obtain any insurance
which Tenant is required to furnish hereunder, or (iii) cause any injury or
damage to any of the Improvements unless pursuant to Alterations permitted under
Paragraph 12 hereof.

(c)      Subject to all of the provisions of this Lease, so long as no Event of
Default exists hereunder, Landlord covenants to do no act to disturb the
peaceful and quiet occupation and enjoyment of the Leased Premises by Tenant.

5.        Term.

(a)      Subject to the provisions hereof Tenant shall have and hold the Leased
Premises for an initial term (“Initial Term”) commencing on February 10, 2006
(the “Commencement Date”) and ending on May 31, 2022 (the “Expiration Date”)
(such initial term, together with any “Extension Term”, hereinafter defined,
which comes into effect as hereinafter provided, is herein called the Term).

(b)      So long as Invitrogen Corporation or a successor corporation,
subsidiary or affiliate is the Tenant hereunder and occupies the entirety of the
Leased Premises, and subject to the condition set forth in clause (ii) below,
Tenant shall have two options to extend the Term of this Lease with respect to
the entirety of the Leased Premises (each an “Extension Term”), the first for a
period of eight (8) years from the expiration of the initial Lease Term (the
“First Extension Term”), and the second (the “Second Extension Term”) for a
period of eight (8) years from the expiration of the First Extension Term,
subject to the following conditions:

(i)      Each Extension Term shall be exercised, if at all, by notice of
exercise given to Landlord by Tenant not later then (a) May 1, 2021, as to the
First Extension Term, or (b) May 1, 2029, as to the Second Extension Term as
applicable;

(ii)     Anything herein to the contrary notwithstanding, if there is an
existing, uncured material Event of Default, either at the time Tenant exercises
either extension option or on the commencement date of the First Extension Term
or the Second Extension Term, as applicable, Landlord shall have, in addition to
all of Landlord’s other rights and remedies provided in this Lease, the right to
terminate such option(s) to extend upon notice to Tenant;

 

-6-



--------------------------------------------------------------------------------

(iii)     In the event the applicable extension option is exercised in a timely
fashion, this Lease shall be extended for the term of the applicable Extension
Term upon all of the terms and conditions of this Lease, provided that the
annual Basic Rent for the Leased Premises for each Extension Term shall be at
the Rate set forth in Exhibit B hereof; and

(iv)     Tenant’s exercise of the Purchase Option under Paragraph33(a) shall be
deemed a waiver of the options to extend the Term set forth herein.

6.        Rent.

(a)      Tenant shall pay to Landlord (or to Lender, if directed by Landlord) in
advance, as minimum annual rent for the Leased Premises during the Term, the
amounts set forth in Exhibit B attached hereto (“Basic Rent”), commencing on and
continuing on the first day of each month thereafter during the Term (the said
days being the “Basic Rent Payment Dates”), and shall pay the same at Landlord’s
address set forth below, or at such other place as Landlord from time to time
may designate to Tenant in writing, in funds which at the time of such payment
shall be legal tender for the payment of public or private debts in the United
States of America and if required by Lender by wire transfer in immediately
available federal funds to such account in such bank as Lender shall designate,
from time to time. If the Commencement Date does not occur on the first day of a
calendar month, Basic Rent for the period from and including the Commencement
Date through and including the last day of the calendar month in which the
Commencement Date occurs shall be paid on the Commencement Date in the amount
equal to one thirtieth (1/30) of the monthly Basic Rent for the initial term set
forth on Exhibit B attached hereto for each day from and including the
Commencement Date through and including February 28, 2006.

(b)      Tenant shall pay and discharge before the imposition of any fine, lien,
interest or penalty may be added thereto for late payment thereof, as Additional
Rent, all other amounts and obligations which Tenant assumes or agrees to pay or
discharge pursuant to this Lease, together with every fine, penalty, interest
and cost which may be added by the party to whom such payment is due for
nonpayment or late payment thereof. In the event of any failure by Tenant to pay
or discharge any of the foregoing, Landlord shall have all rights, powers and
remedies provided herein, by Law or otherwise, in the event of nonpayment of
Basic Rent.

(c)      If any installment of Basic Rent is not paid within five (5) days after
written notice is given by Landlord or Lender (or Lender’s servicer or other
designee of Lender) to Tenant that the same is overdue, Tenant shall pay to
Landlord or Lender, as the case may be, on demand, as Additional Rent, a late
charge equal to two percent (2%) (the “Late Charge”) on such overdue installment
of Basic Rent. In addition, Tenant shall be responsible for the payment of any
default rate interest imposed by Lender in connection with the non-performance
of Tenant of any of the terms, covenants and conditions of this Lease.

(d)      Landlord and Tenant agree that this Lease is a true lease and does not
represent a financing arrangement. Each party shall reflect the transactions
represented by this Lease in all applicable books, records and reports
(including, without limitation, income tax filings) in a manner consistent with
true lease treatment rather than financing treatment.

7.        Net Lease; Non-Terminability.

(a)      This is a net Lease and Basic Rent, Additional Rent and all other sums
payable hereunder by Tenant shall be paid, except as otherwise expressly set
forth in this Lease,

 

-7-



--------------------------------------------------------------------------------

without notice, demand, setoff, counterclaim, recoupment, abatement, suspension,
deferment, diminution, deduction, reduction or defense.

(b)      Except as otherwise expressly provided in this Lease, this Lease shall
not terminate and Tenant shall not have any right to terminate this Lease,
during the Term. Except as otherwise expressly provided in this Lease, Tenant
shall not be entitled to any setoff, counterclaim, recoupment, abatement,
suspension, deferment, diminution, deduction, reduction or defense of or to
Basic Rent, Additional Rent or any other sums payable under this Lease; and
except as otherwise expressly provided in this Lease, the obligations of Tenant
under this Lease shall not be affected by any interference with Tenant’s use of
any of the Leased Premises for any reason, including but not limited to the
following: (i) any damage to or destruction of any of the Leased Premises by any
cause whatsoever, (ii) any Condemnation, (iii) the prohibition, limitation or
restriction of Tenant’s use of any of the Leased Premises, (iv) any eviction by
paramount title or otherwise, (v) Tenant’s acquisition of ownership of any of
the Leased Premises other than pursuant to an express provision of this Lease,
(vi) any default on the part of Landlord under this Lease or under any other
agreement, (vii) any latent or other defect in, or any theft or loss of any of
the Leased Premises, (viii) the breach of any warranty of any seller or
manufacturer of any of the Equipment, or (ix) any other cause similar to the
foregoing, any present or future Law to the contrary notwithstanding. It is the
intention of the parties hereto that the obligations of Tenant under this Lease
shall be separate and independent covenants and agreements, and that Basic Rent,
Additional Rent and all other sums payable by Tenant hereunder shall continue to
be payable in all events (or, in lieu thereof, Tenant shall pay amounts equal
thereto), and that the obligations of Tenant under this Lease shall continue
unaffected, unless this Lease shall have been terminated pursuant to an express
provision of this Lease.

(c)      Tenant agrees that it shall remain obligated under this Lease in
accordance with its provisions and that, except as otherwise expressly provided
herein, it shall not take any action to terminate, rescind or avoid this Lease,
notwithstanding (i) the bankruptcy, insolvency, reorganization, composition,
readjustment, liquidation, dissolution, winding-up or other proceeding affecting
Landlord, (ii) the exercise of any remedy, including foreclosure, under the
Mortgage, or (iii) any action with respect to this Lease (including the
disaffirmance hereof) which may be taken by Landlord under the Federal
Bankruptcy Code or by any trustee, receiver or liquidator of Landlord or by any
court under the Federal Bankruptcy Code or otherwise.

(d)      This Lease is the absolute and unconditional obligation of Tenant.
Tenant waives all rights which are not expressly stated in this Lease but which
may now or hereafter otherwise be conferred by Law (i) to quit, terminate or
surrender this Lease or any of the Leased Premises, (ii) to any setoff,
counterclaim, recoupment, abatement, suspension, deferment, diminution,
deduction, reduction or defense of or to Basic Rent, Additional Rent or any
other sums payable under this Lease, except as otherwise expressly provided in
this Lease, and (iii) for any statutory lien or offset right against Landlord or
its property.

8.        Payment of Impositions; Compliance with Legal Requirements and
Insurance Requirements.

(a)      (i)      Subject to the provisions of Paragraph 18 hereof relating to
contests, Tenant shall, before interest or penalties are due thereon, pay and
discharge (all of the following being herein collectively called the
Impositions): all taxes of every kind and nature (including real, ad valorem,
personal property, gross income, franchise, withholding, profits and gross
receipts taxes) on or with respect to the Leased Premises; all charges and/or
taxes for any easement or agreement maintained for the benefit of the Leased
Premises; all general and special

 

-8-



--------------------------------------------------------------------------------

assessments, levies, permits, inspection and license fees on or with respect to
the Leased Premises; all water and sewer rents and other utility charges on or
with respect to the Leased Premises; all ground rents on or with respect to the
Leased Premises; and all other public charges and/or taxes whether of a like or
different nature, even if unforeseen or extraordinary, imposed or assessed upon
or with respect to the Leased Premises, prior to or during the Term, against
Landlord, Tenant or any of the Leased Premises as a result of or arising in
respect of the occupancy, leasing, use, maintenance, operation, management,
repair or possession thereof, or any activity conducted on the Leased Premises,
or the Basic Rent or Additional Rent, including without limitation, any gross
income tax, sales tax, occupancy tax or excise tax levied by any governmental
body on or with respect to such Basic Rent or Additional Rent. If received by
Landlord, Landlord shall promptly deliver to Tenant any bill or invoice with
respect to any Imposition. Tenant will promptly provide proof of payment of
Impositions to Landlord.

(ii)      Nothing herein shall obligate Tenant to pay, and the term Impositions
shall exclude, federal, state or local (A) transfer taxes as the result of a
conveyance by (or suffered by) Landlord, (B) franchise, capital stock or similar
taxes if any, of Landlord, (C) income, excess profits or other taxes, if any, of
Landlord, determined on the basis of or measured by its net income, or (D) any
estate, inheritance, succession, gift, capital levy or similar taxes, unless the
taxes referred to in clauses (B) and (C) above are in lieu of or a substitute
for any other tax or assessment upon or with respect to any of the Leased
Premises which, if such other tax or assessment were in effect at the
commencement of the Term, would be payable by Tenant. In the event that any
assessment against any of the Leased Premises may be paid in installments,
Tenant shall have the option to pay such assessment in installments; and in such
event, Tenant shall be liable only for those installments which become due and
payable during the Term. Tenant shall prepare and file all tax reports required
by governmental authorities which relate to the Impositions. Tenant shall
deliver to Landlord and to Lender, within twenty (20) days after Landlord’s
written request therefor, copies of all settlements and notices pertaining to
the Impositions which may be issued by any governmental authority and receipts
for payments of all Impositions made during each calendar year of the Term,
within thirty (30) days after payment.

(iii)     Tenant acknowledges that Impositions include (i) all assessments and
taxes imposed or added to as a result of a “change in ownership” of the Leased
Premises or any portion thereof, as defined by applicable statutes and
regulations, and (ii) any fee, levy, charge or cost sharing agreement to cover
such services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services formerly funded by property tax
proceeds, it being acknowledged by Tenant and Landlord that since Proposition 13
was adopted by the voters of the State of California in the June 1978 election,
local governmental authorities frequently charge for such services separate from
property taxes.

(b)     Subject to the provisions of Paragraph 18 hereof, Tenant shall promptly
comply with and conform to all of the Legal Requirements and Insurance
Requirements.

(c)     If, as a result of the Tenant’s nonpayment or late payment of any
Impositions or Insurance required hereunder, Landlord’s Lender imposes a monthly
escrow deposit for the aforesaid items, Tenant agrees to make such deposit
directly to Lender.

9.      Liens; Recording and Title.

(a)     Subject to the provisions of Paragraph 18 hereof, Tenant shall not,
directly or indirectly, create or permit to be created or to remain, and shall
promptly discharge, any lien on the Leased Premises, on the Basic Rent,
Additional Rent or on any other sums payable by

 

-9-



--------------------------------------------------------------------------------

Tenant under this Lease, other than the Mortgage, the Permitted Encumbrances and
any mortgage, lien, encumbrance or other charge created by or resulting from any
act or omission by Landlord or those claiming by, through or under Landlord
(except Tenant). Notice is hereby given that Landlord shall not be liable for
any labor, services or materials furnished or to be furnished to Tenant, or to
anyone holding any of the Leased Premises through or under Tenant, and that no
mechanic’s or other liens for any such labor, services or materials shall attach
to or affect the interest of Landlord in and to any of the Leased Premises.

(b)      Each of Landlord and Tenant shall execute, acknowledge and deliver to
the other a written Memorandum of this Lease to be recorded in the appropriate
land records of the jurisdiction in which the Leased Premises is located, in
order to give public notice and protect the validity of this Lease. In the event
of any discrepancy between the provisions of said recorded Memorandum of this
Lease and the provisions of this Lease, the provisions of this Lease shall
prevail.

(c)      Nothing in this Lease and no action or inaction by Landlord shall be
deemed or construed to mean that Landlord has granted to Tenant any right, power
or permission to do any act or to make any agreement which may create, give rise
to, or be the foundation for, any right, title, interest or lien in or upon the
estate of Landlord in any of the Leased Premises.

10.      Indemnification.

(a)      Tenant agrees to defend, pay, protect, indemnify, save and hold
harmless Landlord and Lender, and their officers, directors, shareholders,
partners, beneficial owners, trustees, members, managers and employees, from and
against any and all liabilities, losses, damages, penalties, costs, expenses
(including reasonable attorneys’ fees and expenses), causes of action, suits,
claims, demands or judgments of any nature whatsoever, howsoever caused, arising
from the Leased Premises or the use, non-use, occupancy, condition, design,
construction (excluding from the obligation to indemnify for design and
construction, the shell building design and construction, except to the extent
Tenant’s additions, alterations or improvements alter or affect such initial
design and construction), maintenance, repair or rebuilding of the Leased
Premises, and any injury to or death of any person or persons or any loss of or
damage to any property, real or personal, in any manner arising therefrom
connected therewith or occurring thereon, whether or not such indemnified party
has or should have knowledge or notice of the defect or conditions, if any,
causing or contributing to said injury, death, loss, damage or other claim;
except to the extent that any such liability, loss, damage, penalty, cost,
expense, cause of action, suit, claim, demand or judgment is the result of the
gross negligence of such indemnified party or the intentional wrongful act of
such indemnified party. In case any action or proceeding is brought against any
indemnified party by reason of any such claim against which Tenant has agreed to
defend, pay, protect, indemnify, save and hold harmless pursuant to the
preceding sentence, Tenant covenants upon notice from such indemnified party to
resist or defend such indemnified party in such action, with the expenses of
such defense paid by Tenant, and such indemnified party will cooperate and
assist in the defense of such action or proceeding if reasonably requested so to
do by Tenant.

(b)      The obligations of Tenant under this Paragraph 10 shall survive any
termination of this Lease.

11.      Maintenance and Repair.

 

-10-



--------------------------------------------------------------------------------

(a)      Except for any Alterations that Tenant is permitted to make pursuant to
this Lease, Tenant shall at all times, including any Requisition period, put,
keep and maintain the Leased Premises (including, without limitation, the roof,
landscaping, walls, footings, foundations and structural components of the
Leased Premises) and the Equipment in the same condition and order of repair as
exists as of the date of this Lease or, if the building and related improvements
on the Leased Premises are not substantially complete as of the date of this
Lease, then in the same condition and order of repair as exists as of
substantial completion, except for ordinary wear and tear, and shall promptly
make all repairs and replacements of every kind and nature, whether foreseen or
unforeseen, which may be required to be made upon or in connection with the
Leased Premises in order to keep and maintain the Leased Premises in the order
and condition required by this Paragraph 11(a). Tenant shall do or cause others
to do all shoring of the Leased Premises or of foundations and walls of the
Improvements and every other act necessary or appropriate for preservation and
safety thereof, by reason of or in connection with any excavation or other
building operation upon any of the Leased Premises, whether or not Landlord
shall, by reason of any Legal Requirements or Insurance Requirements, be
required to take such action or be liable for failure to do so. Landlord shall
not be required to make any repair, whether foreseen or unforeseen, or to
maintain any of the Leased Premises or Adjoining Property in any way, and Tenant
hereby expressly waives the right to make repairs at the expense of the
Landlord, which right may be provided for in any Law now or hereafter in effect.
Nothing in the preceding sentence shall be deemed to preclude Tenant from being
entitled to insurance proceeds or condemnation awards for Restoration pursuant
to Paragraphs 13 (c) and 14 (g) of this Lease. Tenant shall, in all events, make
all repairs for which it is responsible hereunder promptly, and all repairs
shall be in a good, proper and workmanlike manner.

(b)      If any Improvement shall violate any Legal Requirements or Insurance
Requirements and as a result of such violation enforcement action is threatened
or commenced against Tenant or with respect to the Leased Premises, then Tenant,
at the request of Landlord, shall either (i) obtain valid and effective waivers
or settlements of all claims, liabilities and damages resulting from each such
violation, whether the same shall affect Landlord, Tenant or both, or (ii) take
such action as shall be necessary to remove such violation, including, if
necessary, any Alteration. Any such repair or Alteration shall be made in
conformity with the provisions of Paragraph 12.

(c)      If Tenant shall be in default under any of the provisions of this
Paragraph 11 or Paragraph 26, Landlord may after thirty (30) business days
written notice given to Tenant and failure of Tenant to cure during said period,
but without notice in the event of an emergency, do whatever is necessary to
cure such default as may be appropriate under the circumstances for the account
of and at the expense of Tenant. In the event of an emergency Landlord shall
notify Tenant of the situation by phone or other available communication. All
reasonable sums so paid by Landlord and all reasonable costs and expenses
(including, without limitation, attorneys’ fees and expenses) so incurred,
together with interest thereon at the Default Rate from the date of payment or
incurring the expense, shall constitute Additional Rent payable by Tenant under
this Lease and shall be paid by Tenant to Landlord on demand.

(d)      Tenant shall from time to time replace with other operational equipment
or parts (the “Replacement Equipment”) any of the Equipment (the “Replaced
Equipment”) which shall have become worn out or unusable for the purpose for
which it is intended, been taken by a Condemnation as provided in Paragraph 13,
or been lost, stolen, damaged or destroyed as provided in Paragraph 14. Tenant
shall repair at its sole cost and expense all damage to the Leased Premises
caused by the removal of Equipment or Replaced Equipment or other personal
property of Tenant or the installation of Replacement Equipment. All Replacement
Equipment

 

-11-



--------------------------------------------------------------------------------

shall become the property of Landlord, shall be free and clear of all liens and
rights of others and shall become a part of the Equipment as if originally
demised herein.

12.      Alterations.

(a)      Tenant shall not make any Alterations which would (after the completion
thereof) impair the structural integrity of the Leased Premises or the
Improvements on the Leased Premises without in each case obtaining the prior
written consent of each of Lender and Landlord. The parties hereto agree that
Tenant intends to build out its space in the Leased Premises to fit its unique
business use and that such build out may not be easily made useful by potential
replacements tenants. Such build out, however, shall not be deemed to impair the
fair market value of the Improvements provided each of Landlord and Lender
approve the plans and specifications and the build out is completed in
accordance with Tenant’s legitimate business plan. With respect to the
construction of new improvements on the Leased Premises, all alterations shall
be made in accordance with all applicable building and zoning codes and in
accordance with the terms and conditions of the Loan Documents. If either
Landlord or Lender fails to approve or disapprove any such Alterations within a
period of twenty (20) days from the date Tenant requests such consent and
submits reasonably detailed construction plans and specifications for such
Alterations, together with any applicable Lender required review fees, then
Landlord or Lender, as the case may be, shall be deemed to have approved such
Alterations. Tenant may make any other Alterations without the prior written
consent of the Landlord or Lender provided such Alterations comply with all of
the provisions of the following Paragraph. Two (2) copies of all plans and
specifications for all Alterations shall be tendered to Landlord at completion
of such Alterations (one for Landlord’s files and one for Landlord’s delivery to
Lender).

(b)      If Landlord and Lender give their prior written consent to any
Alterations, or if such consent is not required, Tenant agrees that in
connection with any Alteration: (i) the fair market value of the Leased Premises
shall not be lessened, other than in an immaterial respect, after the completion
of any such Alteration, or its structural integrity impaired; (ii) the
Alteration and any Alteration theretofore made or thereafter to be made shall
not in the aggregate reduce the gross floor area of the Improvements by more
than ten percent (10%); (iii) all such Alterations shall be performed in a good
and workmanlike manner, and shall be expeditiously completed in compliance with
all Legal Requirements; (iv) all work done in connection with any such
Alteration shall comply with all Insurance Requirements; (v) Tenant shall
promptly pay all costs and expenses of any such Alteration, and shall (subject
to the provisions of Paragraph 18 hereof) discharge all liens filed against any
of the Leased Premises arising out of the same; (vi) Tenant shall procure and
pay for all permits and licenses required in connection with any such
Alteration; (vii) all such Alterations shall be the property of Landlord and
shall be subject to this Lease; and (viii) all Alterations shall be made in the
case of any Alteration the estimated cost of which in any one instance exceeds
Five Hundred Thousand Dollars ($500,000) under the supervision of an architect
or engineer and, in accordance with plans and specifications which shall be
submitted to Landlord and Lender (for informational purposes only) prior to the
commencement of the Alterations. The threshold amount described in (viii) shall
be adjusted on the tenth (10th) and, if applicable, the twentieth
(20th) anniversary of the Commencement Date to reflect the percentage increase,
if any, in the 20-City Construction Cost Index (base index year is 1913=100)
(“CCI”) published monthly by McGraw Hill Companies in the “Engineering
News-Record.” The adjustment shall be made by multiplying the threshold amount
described in (viii) by a fraction, the numerator of which is the average CCI for
the calendar year prior to the year in which the tenth (10th) anniversary (and,
if a second adjustment is applicable, the twentieth (20th) anniversary) of the
Commencement Date occurs (i.e., 2015 and 2025 respectively), and the

 

-12-



--------------------------------------------------------------------------------

denominator of which is the average CCI for the calendar year prior to the year
in which the Commencement Date occurred (i.e., 2005). If the base index year of
the CCI is changed or the manner in which the CCI is determined shall otherwise
be substantially revised, or if the CCI shall become unavailable to the public,
Landlord and Tenant shall make an adjustment in any revised index, or use a
comparable index, which will produce results equivalent, as nearly as possible,
to those which would have been obtained if the CCI described herein had been
used.

(c)      Anything contained in this Paragraph12 to the contrary notwithstanding,
Tenant shall not alter the Property in any manner which would increase
Landlord’s responsibility for compliance with Applicable Laws without the prior
written approval of Landlord (which approval may be withheld by Landlord if
Landlord has not obtained Lender’s approval).

13.      Condemnation.

(a)      Tenant, promptly after obtaining knowledge of the institution of any
proceeding for Condemnation, shall notify Landlord and Lender thereof and
Landlord and Lender shall be entitled to participate in any Condemnation
proceeding. Landlord, promptly after obtaining knowledge of the institution of
any proceeding for Condemnation, shall notify Tenant thereof and Tenant shall
have the right to participate in such proceedings. Subject to the provisions of
this Paragraph 13 and Paragraph 15, Tenant hereby irrevocably assigns to Lender
or to Landlord, in that order, any award or payment in respect of any
Condemnation of Landlord’s interest in the Leased Premises, except that (except
as hereinafter provided) nothing in this Lease shall be deemed to assign to
Landlord or Lender any award relating to the value of the leasehold interest
created by this Lease or any award or payment on account of the Trade Fixtures,
moving expenses and out-of-pocket expenses incidental to the move, if available,
to the extent Tenant shall have a right to make a separate claim therefor
against the condemnor, it being agreed, however, that Tenant shall in no event
be entitled to any payment that reduces the award to which Landlord is or would
be entitled for the condemnation of Landlord’s interest in the Leased Premises.
Notwithstanding the foregoing, Tenant shall be entitled to any award or payment
on account of Tenant’s leasehold interest under this Lease only in the event of
a Condemnation described in Paragraph 13(b)(i)(A) and then only to the extent
that when such award, added to all other awards to which Tenant is entitled
hereunder, is subtracted from the entire award in respect to all interests in
the Leased Premises, the remainder exceeds the amount set forth on Exhibit C
attached hereto and made a part hereof.

(b)     (i)      (A)      If (I) the entire Leased Premises or (II) at least
twenty-five percent (25%) of the applicable Land or the building constructed on
the Land or any means of ingress, egress or access to the Leased Premises, the
loss of which even after Restoration would, in Tenant’s reasonable business
judgment, be substantially and materially adverse to the business operations of
Tenant at the Leased Premises, shall be subject of a Taking by a duly
constituted authority or agency having jurisdiction, then Tenant shall, not
later than ninety (90) days after a Taking has occurred, serve notice (“Tenant’s
Termination Notice”) upon Landlord of Tenant’s intention to terminate this Lease
on any Basic Rent Payment Date specified in such Tenant’s Termination Notice,
which date (the “Termination Date”) shall be no sooner than the first Basic Rent
Payment Date occurring at least thirty (30) days after the date of such Tenant’s
Termination Notice.

(B)      If during the period covered by the schedule of purchase prices
attached hereto as Exhibit “C,” Tenant shall serve a Tenant’s Termination Notice
upon Landlord, then Tenant may, as part of such Tenant’s Termination Notice
offer (which offer may

 

-13-



--------------------------------------------------------------------------------

be rejected by Landlord as set forth below) to purchase the Leased Premises and
the award (or if no part of the Leased Premises shall remain, the entire award)
for the applicable price (the “Purchase Price”) computed in accordance with the
schedule annexed hereto and marked Exhibit C plus all other amounts which may be
due and owing to Lender or Landlord by reason of any default by Tenant in
complying with its obligations under this Lease and any yield maintenance or
prepayment penalties, including defeasance (collectively, the “Additions to
Purchase Price”).

(C)      If Landlord and Lender shall not elect to accept Tenant’s offer to
purchase, Landlord shall give notice thereof to Tenant within thirty (30) days
after the giving of Tenant’s Termination Notice.

(D)      Should an offer to purchase not be accepted by Landlord and Lender,
this Lease shall be terminated as above provided and the entire award made in
the Condemnation proceeding with respect to the Leased Premises shall be paid to
Lender or to Landlord in that order. Nothing contained herein shall be deemed to
limit Tenant’s right to purchase the Leased Premises under the provisions of
Paragraph33 hereof during the Initial Term of this Lease, and if Tenant
purchased the Leased Premises pursuant to Paragraph33, Tenant shall be entitled
to the entire amount of the award.

(E)      Landlord’s notice not to accept Tenant’s offer to purchase shall be
void and of no effect unless accompanied by the written notice of Lender to the
effect that Lender also elects not to accept Tenant’s offer to purchase. Should
said notices of Landlord and Lender rejecting Tenant’s offer to purchase not be
served within said period of thirty (30) days, then and in that event, the said
offer shall be deemed accepted.

(ii)      If Landlord and Lender shall accept or be deemed to have accepted
Tenant’s offer to purchase title shall close and Purchase Price and Additions to
Purchase Price shall be paid as hereinafter provided and in such event Tenant
shall be entitled to and shall receive any and all awards with respect to the
Leased Premises then or thereafter made in the Condemnation proceeding and
Landlord shall assign (or in case of any award previously made, deliver to
Tenant on the Closing Date) such award as may be made with respect to the Leased
Premises. In the event Landlord and Lender shall accept Tenant’s offer to
purchase with respect to the Leased Premises, or be deemed to have accepted such
Tenant’s offer, title shall close thirty (30) days after the Termination Date
hereinbefore defined (the “Closing Date”), at noon at the local office of
Landlord’s counsel, or at such other time and place as the parties hereto may
agree upon, this Lease shall be automatically extended to and including the
Closing Date (or, if applicable the extended Closing Date hereinafter described)
and Tenant shall pay the Purchase Price and Additions to Purchase Price
(including such sums as may be necessary to defease the Loan) by transferring
immediate funds to such account or accounts and in such bank or banks as Lender
or Landlord, in that order, shall designate, upon delivery of a grant deed
conveying Leased Premises and all other required documents including an
assignment of any award in connection with the taking of Leased Premises. The
grant deed shall convey title, free from encumbrances other than (A) Permitted
Encumbrances, (B) liens or encumbrances created, suffered or consented to in
writing by Tenant or arising by reason of the failure of Tenant to observe or
perform any of the terms, covenants or agreements herein provided to be observed
and performed by Tenant, (C) any installments of Impositions then affecting the
Leased Premises, and (D) this Lease. The Purchase Price and Additions to
Purchase Price payable as herein above provided shall be charged or credited, as
the case may be, on the Closing Date, to reflect adjustments of Basic Rent paid
or payable to and including the Closing Date, apportioned as of the

 

-14-



--------------------------------------------------------------------------------

Closing Date. Tenant shall pay all conveyance, transfer, sales and like taxes
required in connection with the purchase, regardless of who is required to pay
such taxes under State or local Law or custom (and Tenant shall also pay to
Landlord any amount necessary to yield to Landlord the entire Purchase Price and
Additions to Purchase Price if as a matter of the Law of the State or locality
such tax cannot be paid directly by Tenant). If there be any liens or
encumbrances against the Leased Premises which Landlord is obligated to remove,
upon request made a reasonable time before the Closing Date, Landlord shall
provide at the Closing separate funds for the foregoing, payable to the holder
of such lien or encumbrances.

(iii)     If during any Extension Term following the expiration of the period
covered by the schedule of purchase prices attached hereto as Exhibit “C” Tenant
shall serve a Tenant’s Termination Notice upon Landlord, this Lease and the Term
hereof shall terminate on the Termination Date specified in the Termination
Notice; and in such event the entire award to be made in the Condemnation
proceeding shall be paid to Lender or to Landlord, in that order.

(c)     (i)      If a Condemnation of any part of the Leased Premises which does
not result in a Termination of this Lease, subject to the requirements of
Paragraph 15, the Net Award of such Condemnation shall be retained by Landlord
or Landlord’s Lender; and promptly after such Condemnation, Tenant shall
commence and diligently continue to restore the Leased Premises as nearly as
possible to its value, condition and character immediately prior to such
Condemnation, in accordance with the provisions of this Lease, including but not
limited to the provisions of Paragraphs 11(a), 12 and 15 (such restoration
following a Condemnation and restoration following a casualty is, as the context
shall require, herein called a Restoration).

(ii)     Upon the payment to Landlord of the Net Award of a Taking which falls
within the provisions of this Paragraph 13(c), Landlord and Lender shall, to the
extent received, make that portion of the Net Award equal to the cost of
Restoration (the “Restoration Award”) available to Tenant for Restoration, in
accordance with the provisions of Paragraph 15, and promptly after completion of
the Restoration, the balance of the Net Award shall be paid to Tenant and all
Basic Rent, Additional Rent and other sums payable hereunder shall continue
unabated and unreduced.

(iii)     In the event of a Requisition of the Leased Premises, Landlord shall
apply the Net Award of such Requisition, to the extent available, to the
installments of Basic Rent, Additional Rent or other sums payable by Tenant
hereunder thereafter payable and Tenant shall pay any balance remaining
thereafter. Upon the expiration of the Term, any portion of such Net Award which
shall not have been previously credited to Tenant on account of the Basic Rent
and Additional Rent shall be retained by Landlord.

(d)     Except with respect to an award or payment to which Tenant is entitled
pursuant to the provisions of Paragraph 13 (a), 13 (b) and 13 (c), no agreement
with any condemnor in settlement of or under threat of any Condemnation shall be
made by either Landlord or Tenant without the written consent of the other, and
of Lender, if the Leased Premises are then subject to a Mortgage, which consent
of Landlord and Tenant shall not be unreasonably withheld or delayed.

(e)     The terms and provisions of this Paragraph 13 are intended to provide
for all rights and obligations of the parties to this Lease in the event of the
acquisition of all or a

 

-15-



--------------------------------------------------------------------------------

portion of the Leased Premises for public use as contemplated by
Section 1265.160 of the California Code of Civil Procedure.

14.     Insurance.

(a)      Tenant shall obtain and maintain, and shall pay all premiums in
accordance with Subparagraph 14 (b) below for, insurance for Landlord, Lender
and the Property providing at least the following coverages:

(i)      comprehensive all risk insurance providing “special” form coverage
(including, without limitation, windstorm, riot and civil commotion, vandalism,
malicious mischief, water, fire, burglary and theft, sinkhole collapse, hail,
smoke, aircraft or vehicles, sprinkler leakage, and damage from weight of ice or
snow, and without any exclusion for terrorism) on the Improvements and the
Personal Property and in each case (A) in an amount equal to 100% of the “Full
Replacement Cost,” which for purposes hereof shall mean actual replacement value
(exclusive of costs of excavations, foundations, underground utilities and
footings) with a waiver of depreciation; (B) containing an agreed amount
endorsement and replacement cost endorsement with respect to the Improvements
and personal property waiving all co-insurance provisions; (C) providing for no
deductible in excess of $100,000.00; and (D) containing Demolition Costs,
Increased Cost of Construction and “Ordinance or Law Coverage” or “Enforcement”
endorsements in amounts satisfactory to Landlord’s Lender if any of the
Improvements or the use of the Leased Premises shall at any time constitute
legal non-conforming structures or uses or the ability to rebuild the
Improvements is restricted or prohibited. The Full Replacement Cost may be
redetermined from time to time by an appraiser or contractor designated and paid
by Lender or by an engineer or appraiser in the regular employ of the insurer.
No omission on the part of Lender to request any such appraisals shall relieve
Borrower of any of its obligations under this Subparagraph;

(ii)    comprehensive commercial general liability insurance against claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about the Leased Premises, such insurance (A) to be on the so-called
“occurrence” form with a combined single limit of not less than $1,000,000.00
per occurrence and not less than $5,000,000 in the aggregate, and not less than
$3,000,000.00 if the Leased Premises has one or more elevators, as well as
liquor liability insurance in a minimum amount of $2,000,000.00 if any part of
the Leased Premises is covered by a liquor license and an aggregate coverage
limit acceptable to Lender (which coverage Landlord acknowledges is not required
while no liquor license is maintained which relates to the Leased Premises);
(B) to continue at not less than the aforesaid limit until required to be
changed by Lender in writing by reason of changed economic conditions making
such protection inadequate; (C) to cover at least the following hazards:
(1) premises and operations; (2) products and completed operations on an “if
any” basis (provided, anything contained herein to the contrary notwithstanding,
products/completed operations coverage shall be covered on a “claims made”
basis); (3) independent contractors (except to the extent certificates of
insurance are obtained from such independent contractors); (4) blanket
contractual liability for all written and oral contracts, to the extent such
contracts are insurable; (5) contractual liability, to the extent the same is
available and insurable; provided

 

-16-



--------------------------------------------------------------------------------

that in the case of Subsection (C)(4) and (5) such coverage shall be limited to
“Insured Contracts”, defined as lease of premises; sidetrack agreements; an
obligation required by an ordinance to indemnify a municipality, except in
connection with work for a municipality; elevator maintenance agreements; any
other contract or agreement pertaining to Tenant’s business in which Tenant
assumes the tort liability of another person or organization to pay damages, to
which its insurance applies, sustained by a third party. and (D) to be without
deductible;

(iii)     business income insurance (A) with loss payable to Lender;
(B) covering losses of income and Rents derived from the Leased Premises and any
non-insured property on or adjacent to the Leased Premises (but as to adjacent
property, only to the extent Tenant has an insurable interest in such adjacent
property) resulting from any risk or casualty whatsoever; (C) containing an
extended period of indemnity endorsement which provides that after the physical
loss to the Improvements and personal property has been repaired, the continued
loss of income will be insured until such income either returns to the same
level it was at prior to the loss, or the expiration of eighteen (18) months
from the date that the Leased Premises is repaired or replaced and operations
are resumed, whichever first occurs, and notwithstanding that the policy may
expire prior to the end of such period; and (D) in an amount equal to one
hundred percent (100%) of the projected Basic Rent from the Leased Premises for
a period of eighteen (18) months from the date of such casualty (assuming such
casualty had not occurred) and notwithstanding that the policy may expire at the
end of such period. The amount of such business income insurance shall be
determined by Lender, based solely on the amount of Basic Rent payable under the
Lease, prior to the date hereof and at least once each year thereafter based
solely on the Basic Rent for the succeeding eighteen (18) month period. All
insurance proceeds payable to Lender pursuant to this Subparagraph 14 (a)(iii)
shall be held by Lender and shall be applied to the obligations secured
hereunder from time to time due and payable hereunder and under the Loan
Documents; provided, however, that nothing herein contained shall be deemed to
relieve Tenant of its obligations to pay the Basic Rent hereunder on the
respective dates of payment provided for in the Loan Documents except to the
extent such amounts are actually paid out of the proceeds of such business
income insurance;

(iv)     at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements (but only to the
extent not covered under the all risk coverage required under Subparagraph
14(a)(i)): (A) owner’s contingent or protective liability insurance covering
claims not covered by or under the terms or provisions of the above mentioned
commercial general liability insurance policy; and (B) the insurance provided
for in Subparagraph 14(a)(i) written in a so-called builder’s risk completed
value form (1) on a non-reporting basis, (2) against all risks insured against
pursuant to Subparagraph 14(a)(i), (3) including permission to occupy the Leased
Premises , and (4) with an agreed amount endorsement waiving co-insurance
provisions;

(v)      workers’ compensation, subject to the statutory limits of the state in
which the Leased Premises is located, and employer’s liability insurance with a
limit of at least $1,000,000.00 per accident and per disease per employee, and
$1,000,000.00 for disease aggregate in respect of any work or operations on

 

-17-



--------------------------------------------------------------------------------

or about the Leased Premises, or in connection with the Leased Premises or its
operation (if applicable);

(vi)     comprehensive boiler and machinery insurance (without exclusion for
explosion), if applicable, for 100% of the full replacement cost of such
equipment and the building or buildings housing the same, on terms consistent
with the commercial property insurance policy required under Subparagraph
14(a)(i) above, and covering all boilers or other pressure vessels, turbines,
engines, machinery and equipment located at or about the Leased Premises
(including, without limitation, electrical equipment, sprinkler systems, heating
and air conditioning equipment, refrigeration equipment and piping);

(vii)    if any portion of the Improvements is currently or at any time in the
future located in a “special flood hazard area,” as designated by the Federal
Emergency Management Agency or such other applicable federal agency, flood
hazard insurance in an amount equal to the maximum amount available under the
national flood insurance program and in addition to the maximum available under
the national flood program, any excess limits as determined by Lender in its
sole and absolute discretion, not to exceed $100,000,000 annual aggregate, so
long as the Leased Premises is not located in flood zones A or V;

(viii)   umbrella liability insurance in an amount not less than Five Million
and No/100 Dollars ($5,000,000) per occurrence and in the aggregate on terms
consistent with the commercial general liability insurance policy required under
Paragraph 14(a)(ii) hereof;

(ix)     intentionally omitted; and

(x)      such other insurance and in such amounts as Lender from time to time
may reasonably request against such other insurable hazards which at the time
are commonly insured against for property similar to the Leased Premises located
in or around the region in which the Leased Premises is located, including,
without limitation, environmental insurance. Initially, coverage for
environmental shall be limited to contamination cleanup coverage necessitated by
any insured casualty, not to exceed $50,000 annual aggregate coverage.
Additional environmental coverage shall be limited to instances where Lender
reasonably believes such additional coverage is necessary to protect its
security interest in the Leased Premises, shall be obtained by Landlord, and the
cost, therefor, paid by Tenant to Landlord within fifteen (15) days of receipt
of an invoice, therefor.

(b)      All insurance provided for in Subparagraph 14(a) hereof shall be
obtained under valid and enforceable policies (the “Policies”) or in the
singular, the “Policy”), in such forms and, from time to time after the date
hereof, in such amounts as may from time to time be satisfactory to Lender, for
a minimum policy term not less than one year, issued by financially sound and
responsible insurance companies authorized to do business in the state in which
the Leased Premises is located as admitted or unadmitted carriers which, in
either case, have been approved by Lender and which have a claims paying ability
rating of A- or better issued by Standard & Poor’s Ratings Services, a division
of The Mc-Graw Hill Companies, Inc. or with a claims paying ability rating
otherwise acceptable to Lender (each such insurer shall be referred to below as
a

 

-18-



--------------------------------------------------------------------------------

“Qualified Insurer”). Such Policies shall not be subject to invalidation due to
the use or occupancy of the Leased Premises for purposes more hazardous than the
use of the Leased Premises at the time such Policies were issued. No Policy
required under Paragraphs 14 (a)(i) and (iii) hereof shall contain an exclusion
from coverage under such Policy for loss or damage incurred as a result of an
act of terrorism or similar acts of sabotage, or if any such Policy does contain
such an exclusion, Tenant shall obtain and maintain a separate terrorism
insurance policy with coverage amounts and for periods required by Paragraphs
14(a)(i) and (iii) above. Not less than thirty (30) days prior to the expiration
dates of the Policies theretofore furnished to Lender pursuant to
Subparagraph 14 (a)), certified copies of the Policies marked “premium paid” or
accompanied by evidence satisfactory to Lender of payment of the premiums (which
may consist of a letter from Tenant’s insurance carrier) due thereunder (the
“Insurance Premiums”), shall be delivered by Tenant to Lender; provided,
however, that in the case of renewal Policies, Tenant may furnish Lender with
binders therefor to be followed by the original Policies when issued. The
foregoing notwithstanding, so long as Tenant provides certificates of insurance
that will allow Lender and Landlord to confirm that required coverages are in
place, Tenant shall not be obligated to furnish copies of actual insurance
policies.

(c)      Tenant shall not obtain (i) separate insurance concurrent in form or
contributing in the event of loss with that required in Subparagraph 14(a) to be
furnished by, or which may be reasonably required to be furnished by, Tenant, or
(ii) any umbrella or blanket liability or casualty Policy unless, in each case,
Lender’s interest is included therein and such Policy is issued by a Qualified
Insurer. If Tenant obtains separate insurance or an umbrella or a blanket
Policy, Tenant shall notify Lender of the same and shall cause certified copies
of each Policy to be delivered as required in Subparagraph 14(a). Any blanket
insurance Policy shall specifically allocate to the Leased Premises the amount
of coverage from time to time required hereunder and shall otherwise provide the
same protection as would a separate Policy insuring only the Leased Premises in
compliance with the provisions of Subparagraph 14(a).

(d)      All Policies of insurance provided for or contemplated by
Subparagraph 14(a) shall name Lender, its successors and assigns, including any
servicers, trustees or other designees of Lender, and Landlord as additional
insureds, as their respective interests may appear, and in the case of property
damage, boiler and machinery, and flood insurance, shall contain a so-called New
York standard non-contributing Lender clause in favor of Lender providing that
the loss thereunder shall be payable to Lender.

(e)      All Policies of insurance provided for in Subparagraph 14(a) shall
contain clauses or endorsements to the effect that:

(i)      no act or negligence of Landlord, Tenant, or anyone acting for Tenant,
or other occupant, or failure to comply with the provisions of any Policy which
might otherwise result in a forfeiture of the insurance or any part thereof,
shall in any way affect the validity or enforceability of the insurance insofar
as Lender is concerned;

(ii)     the Policy shall not be materially changed (other than to increase the
coverage provided on the Leased Premises thereby) or canceled without at least
thirty (30) days’ prior written notice to Lender and any other

 

-19-



--------------------------------------------------------------------------------

party named therein as an insured (Landlord hereby agreeing that such 30 day
notification may be added by endorsement);

(iii)    each Policy shall provide that the issuers thereof shall give written
notice to Lender if the Policy has not been renewed thirty (30) days prior to
its expiration (Landlord hereby agreeing that such 30 day notification may be
added by endorsement); and

(iv)     Lender shall not be liable for any Insurance Premiums thereon or
subject to any assessments thereunder.

(f)       Tenant shall furnish to Lender within ten (10) calendar days after
Lender’s or Landlord’s request therefor, a statement certified by Tenant or a
duly authorized officer of Tenant of the amounts of insurance maintained in
compliance herewith, of the risks covered by such insurance and of the insurance
company or companies which carry such insurance and, if requested by Lender or
Landlord, verification of the adequacy of such insurance by an independent
insurance broker or appraiser acceptable to Lender or Landlord.

(g)       If at any time Landlord is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Landlord shall have
the right but not the obligation, without notice to Tenant, to take such action
as Landlord deems necessary to protect its interest in the Leased Premises ,
including, without limitation, the obtaining of such insurance coverage as
Landlord in its sole discretion deems appropriate, and all expenses incurred by
Landlord in connection with such action or in obtaining such insurance and
keeping it in effect shall be paid by Tenant to Landlord upon demand and until
paid shall be payable to Landlord as Additional Rent (hereinafter defined).

(h)    During such time as (i) no Event of Default is outstanding hereunder,
(ii) the net worth of Tenant (inclusive of good will) shall be not less than
Four Hundred Million ($400,000,000.00) Dollars as determined in accordance with
generally accepted accounting principles consistently applied, and (iii) Tenant
(if rated) has a Standard & Poors rating of A- or better and Tenant is the sole
tenant of the property, Tenant may self-insure all or any portion of the
coverage referred to in Paragraph 14 (a) (i), (ii), (iii), (v) and (vi),
provided that the self insurance program of this paragraph (b) does not violate
any Legal Requirements of any state which regulates a Lender domiciled in said
state. If Tenant elects to self insure pursuant to this Paragraph 14, Tenant
shall issue certificates to landlord and Lender and each such certificate shall
name Lender as an additional insured and with respect to all risk and business
interruption insurance, as first mortgagee, as required hereunder.

(i)     If said insurance or any part thereof shall expire, be withdrawn, become
void by breach of any condition thereof by Tenant or become void or unsafe by
reason of the failure or impairment of the capital of any insurer, Tenant shall
immediately obtain new or additional insurance reasonably satisfactory to
Landlord and Lender.

(j)     Each insurance policy referred to in Subparagraph 14(a) above, if
obtainable and requested by Lender, shall contain standard non-contributory
mortgagee clauses in favor of any Lender which holds a Mortgage on the Leased
Premises.

(k)    In the event of any casualty loss exceeding Five Hundred Thousand Dollars
($500,000), Tenant shall give Landlord and Lender immediate notice thereof.
Tenant

 

-20-



--------------------------------------------------------------------------------

shall adjust, collect and compromise any and all claims, with the consent of
Lender and Landlord, not to be unreasonably withheld or delayed, and Landlord
and Lender shall have the right to join with Tenant therein. If the estimated
cost of Restoration or repair shall be Five Hundred Thousand ($500,000) Dollars
or less, all proceeds of any insurance required under clauses Subparagraph 14(a)
shall be payable to Tenant, provided that Tenant at such time shall have a net
worth of not less than One Hundred Million ($100,000,000) Dollars as determined
in accordance with generally accepted accounting principles, consistently
applied, and in all other events to a Trustee which shall be a federally insured
bank or other financial institution, selected by Landlord and Tenant and
reasonably satisfactory to Lender (the “Trustee”). Notwithstanding the
foregoing, if the Leased Premises shall be covered by a Mortgage, Lender, if it
so desires, shall be the, or appoint an approved, Trustee. Each insurer is
hereby authorized and directed to make payment under said policies directly to
such Trustee instead of to Landlord and Tenant jointly; and Tenant and Landlord
each hereby appoints such Trustee as its attorney-in-fact to endorse any draft
therefor for the purposes set forth in this Lease after approval by Tenant of
such Trustee, if Trustee is other than Lender. In the event of any casualty
(whether or not insured against) resulting in damage to the Leased Premises or
any part thereof, the Term shall nevertheless continue and there shall be no
abatement or reduction of Basic Rent, Additional Rent or any other sums payable
by Tenant hereunder. The Net Proceeds of such insurance payment shall be
retained by the Trustee and, promptly after such casualty, Tenant, as required
in Paragraphs 11 (a) and 12, shall commence and diligently continue to perform
the Restoration to the Leased Premises. Upon payment to the Trustee of such Net
Proceeds, the Trustee shall, to the extent available, make the Net Proceeds
available to Tenant for Restoration, in accordance with the provisions of
Paragraph 15. Tenant shall, whether or not the Net Proceeds are sufficient for
the purpose, promptly repair or replace the Improvements and Equipment in
accordance with the provisions of Paragraph 11(a) and the Net Proceeds of such
loss shall thereupon be payable to Tenant, subject to the provisions of
Paragraph 15 hereof. In the event that any damage or destruction shall occur at
such time as Tenant shall not have maintained third-party insurance in
accordance with Paragraph 14(a)(i),(iv),(v) or (vi), Tenant shall pay to the
Trustee the amount of the proceeds that would have been payable had such
insurance program been in effect (the Tenant Insurance Payment).

15.      Restoration. Net Proceeds, Restoration Award and Tenant Insurance
Payment (the aggregate of which being herein defined as the “Restoration Fund”)
shall be disbursed by the Trustee in accordance with the following conditions:

(a)      If the cost of Restoration will exceed $500,000, prior to commencement
of the Restoration the architects, general contractor(s), and plans and
specifications for the Restoration shall be approved by Landlord and Lender,
which approval shall not be unreasonably withheld or delayed; and which approval
shall be granted to the extent that the plans and specifications depict a
Restoration which is substantially similar to the Improvements and Equipment
which existed prior to the occurrence of the casualty or taking, whichever is
applicable.

(b)      At the time of any disbursement, no Event of Default shall exist and no
mechanics’ or materialmen’s liens shall have been filed and remain undischarged
or unbonded.

(c)      Disbursements shall be made from time to time in an amount not
exceeding the hard and soft cost of the work and costs incurred since the last
disbursement upon receipt of (1) satisfactory evidence, including architects’
certificates of the stage of completion, of the estimated cost of completion and
of performance of the work to date in a good and workmanlike manner in
accordance with the contracts, plans and specifications, (2) partial

 

-21-



--------------------------------------------------------------------------------

releases of liens, and (3) other reasonable evidence of cost and payment so that
Landlord and Lender can verify that the amounts disbursed from time to time are
represented by work that is completed in place or delivered to the site and free
and clear of mechanics’ lien claims.

(d)      Each request for disbursement shall be accompanied by a certificate of
Tenant describing the work, materials or other costs or expenses, for which
payment is requested, stating the cost incurred in connection therewith and
stating that Tenant has not previously received payment for such work or expense
and the certificate to be delivered by Tenant upon completion of the work shall,
in addition, state that the work has been substantially completed and complies
with the applicable requirements of this Lease.

(e)      The Trustee may retain ten percent (10%) of the Restoration Fund until
the Restoration is at least fifty percent (50%) complete, and thereafter five
percent (5%) until the Restoration is substantially complete.

(f)      The Restoration Fund shall be kept in a separate interest-bearing
federally insured account by the Trustee or by Lender.

(g)      At all times the undisbursed balance of the Restoration Fund held by
Trustee plus any funds contributed thereto by Tenant, at its option, shall be
not less than the cost of completing the Restoration, free and clear of all
liens.

(h)      In addition, prior to commencement of Restoration and at any time
during Restoration, if the estimated cost of Restoration, as reasonably
determined by Landlord, and approved by Lender, exceeds the amount of the Net
Proceeds, the Restoration Award and Tenant Insurance Payment available for such
Restoration, the amount of such excess shall be paid by Tenant to the Trustee to
be added to the Restoration Fund or Tenant shall fund at its own expense the
costs of such Restoration until the remaining Restoration Fund is sufficient for
the completion of the Restoration. Any sum in the Restoration Fund which remains
in the Restoration Fund upon the completion of Restoration shall be paid to
Tenant. For purposes of determining the source of funds with respect to the
disposition of funds remaining after the completion of Restoration, the Net
Proceeds or the Restoration Award shall be deemed to be disbursed prior to any
amount added by Tenant.

16.      Subordination to Financing.

(a)      (i)      Subject to the provisions of Paragraph 16 (a)(ii), Tenant
agrees that this Lease shall at all times be subject and subordinate to the lien
of any Mortgage, and Tenant agrees, upon demand, without cost, to execute
instruments as may be required to further effectuate or confirm such
subordination.

(ii)     Except as expressly provided in this Lease by reason of the occurrence
of an Event of Default, Tenant’s tenancy and Tenant’s rights under this Lease
shall not be disturbed, terminated or otherwise adversely affected, nor shall
this Lease be affected, by any default under any Mortgage, and in the event of a
foreclosure or other enforcement of any Mortgage, or sale in lieu thereof, the
purchaser at such foreclosure sale shall be bound to Tenant for the Term of this
Lease and any Extension Term, the rights of Tenant under this Lease shall
expressly survive, and this Lease shall in all respects continue in full force
and effect so long as no Event of Default has occurred and is continuing. So
long as no Event of Default shall have occurred, Tenant shall not be named as a
party defendant in any such foreclosure suit, except as may be required by

 

-22-



--------------------------------------------------------------------------------

Law. Any Mortgage to which this Lease is now or hereafter subordinate shall
provide, in effect, that so long as no Event of Default shall have occurred
under the Lease, during the time this Lease is in force insurance proceeds and
Restoration Award shall be permitted to be used for Restoration in accordance
with the provisions of this Lease.

(b)      Notwithstanding the provisions of Paragraph 16(a), the holder of any
Mortgage to which this Lease is subject and subordinate shall have the right, at
its sole option, at any time, to subordinate and subject the Mortgage, in whole
or in part, to this Lease by recording a unilateral declaration to such effect,
provided that such holder shall have agreed that during the time this Lease is
in force insurance proceeds and Restoration Award shall be permitted to be used
for restoration in accordance with the provisions of this Lease.

(c)      At any time prior to the expiration of the Term, Tenant agrees, at the
election and upon demand of any owner of the Leased Premises, or of a Lender who
has granted non-disturbance to Tenant pursuant to Paragraph 16 (a) above, to
attorn, from time to time, to any such owner or Lender, upon the terms and
conditions of this Lease, for the remainder of the Term. The provisions of this
Paragraph 16(c) shall inure to the benefit of any such owner or Lender, shall
apply notwithstanding that, as a matter of law, this Lease may terminate upon
the foreclosure of the Mortgage, shall be self-operative upon any such demand,
and no further instrument shall be required to give effect to said provisions.

(d)      Each of Tenant, any owner and Lender, however, upon demand of the
other, hereby agrees to execute, from time to time, instruments in confirmation
of the foregoing provisions of Paragraphs 16(a) and 16(c), reasonably
satisfactory to the requesting party acknowledging such subordination,
non-disturbance and attornment as are provided in such subparagraphs and setting
forth the terms and conditions of its tenancy.

(e)      Each of Tenant, Landlord and Lender agrees that, if requested by any of
the others, each shall, without charge, enter into a Subordination,
Non-Disturbance and Attornment Agreement reasonably requested by Lender,
provided such agreement contains provisions relating to non-disturbance in
accordance with the provisions of subparagraph (a) and Tenant hereby agrees for
the benefit of Lender that Tenant will not, (i) without in each case the prior
written consent of Lender, which shall not be unreasonably withheld, conditioned
or delayed, amend or modify the Lease (provided, however, Lender, in Lender’s
sole discretion may withhold or condition its consent to any amendment or
modification which would or could (A) alter in any way the amount or time for
payment of any Basic Rent, Additional Rent or other sum payable hereunder,
(B) alter in any way the absolute and unconditional nature of Tenant’s
obligations hereunder or materially diminish any such obligations, (C) result in
any termination hereof prior to the end of the initial term, or (D) otherwise,
in Lender’s reasonable judgment, affect the rights or obligations of Landlord or
Tenant hereunder), or enter into any agreement with Landlord so to do,
(ii) without the prior written consent of Lender which may be withheld in
Lender’s sole discretion, cancel or surrender or seek to cancel or surrender the
Term hereof, or enter into any agreement with Landlord to do so (the parties
agreeing that the foregoing shall not be construed to affect the rights or
obligations of Tenant, Landlord or Lender with respect to any termination
permitted under the express terms hereof in connection with an offer to purchase
the Leased Premises following certain events of Condemnation as provided in
Paragraph 13 hereof), or (iii) pay any installment of Basic Rent more than one
(1) month in advance of the due date thereof or otherwise than in the manner
provided for in this Lease.

17.      Assignment, Subleasing.

 

-23-



--------------------------------------------------------------------------------

(a)      Subject to the provisions of this Paragraph 17, Tenant may assign,
sublet, mortgage or pledge its interest in this Lease and may sublet the Leased
Premises in whole or in part, from time to time, without the consent of
Landlord.

(b)      Each sublease of the Leased Premises or any part thereof shall be
subject and subordinate to the provisions of this Lease. No assignment or
sublease shall affect or reduce any of the obligations of Tenant hereunder, and
all such obligations shall continue in full force and effect as obligations of a
principal and not as obligations of a guarantor, as if no assignment or sublease
had been made. Notwithstanding any assignment or subletting the original Tenant
(i.e., Invitrogen Corporation) and any subsequent tenant who becomes Tenant
hereunder, shall continue to remain liable and responsible for the payment of
the Basic Rent and Additional Rent and the performance of all its other
obligations under this Lease. No assignment or sublease shall impose any
obligations on Landlord under this Lease except as otherwise provided in this
Lease. Tenant agrees that in the case of an assignment of the Lease, Tenant
shall, within fifteen (15) days after the execution and delivery of any such
assignment, deliver to Landlord (i) a duplicate original of such assignment in
recordable form and (ii) an agreement executed and acknowledged by the assignee
in recordable form wherein the assignee shall agree to assume and agree to
observe and perform all of the terms and provisions of this Lease on the part of
the Tenant to be observed and performed from and after the date of such
assignment. In the case of a sublease, Tenant shall, within fifteen (15) days
after the execution and delivery of such sublease, deliver to Landlord a
duplicate original of such sublease and at Landlord’s option, requiring any
subtenant to recognize such sublease as a direct agreement between Landlord and
such subtenant upon Tenant’s default (beyond any applicable cure period set
forth herein).

(c)      Upon the occurrence of an Event of Default under this Lease, Landlord
shall have the right to collect and enjoy all rents and other sums of money
payable under any sublease of any of the Leased Premises, and Tenant hereby
irrevocably and unconditionally assigns such rents and money to Landlord, which
assignment may be exercised upon and after (but not before) the occurrence of an
Event of Default.

18.      Permitted Contests.

(a)      After prior written notice to Landlord, Tenant shall not be required to
(i) pay any Imposition, (ii) comply with any Legal Requirement, (iii) discharge
or remove any lien referred to in Paragraphs 9 or 12, or (iv) take any action
with respect to any violation referred to in Paragraph 11(b) so long as Tenant
shall contest, in good faith and at its expense, the existence, the amount or
the validity thereof, the amount of the damages caused thereby, or the extent of
its or Landlord’s liability therefor, by appropriate proceedings which shall
operate during the pendency thereof to prevent (A) the collection of, or other
realization upon, the Imposition or lien so contested, (B) the sale, forfeiture
or loss of any of the Leased Premises, any Basic Rent or any Additional Rent to
satisfy the same or to pay any damages caused by the violation of any such Legal
Requirement or by any such violation, (C) any interference with the use or
occupancy of any of the Leased Premises, (D) any interference with the payment
of any Basic Rent or any Additional Rent, and (E) the cancellation of any fire
or other insurance policy.

(b)      In no event shall Tenant pursue any contest with respect to any
Imposition, Legal Requirement, lien, or violation, referred to above in such
manner that exposes Landlord or Lender to (i) criminal liability, penalty or
sanction, (ii) any civil liability, penalty or sanction for which Tenant has not
made provisions reasonably acceptable to Landlord and Lender or (iii) defeasance
of its interest in the Leased Premises.

 

-24-



--------------------------------------------------------------------------------

(c)      Tenant agrees that each such contest shall be promptly and diligently
prosecuted to a final conclusion, except that Tenant shall have the right to
attempt to settle or compromise such contest through negotiations. Tenant shall
pay and save Lender and Landlord harmless against any and all losses, judgments,
decrees and costs (including all attorneys’ fees and expenses) in connection
with any such contest and shall, promptly after the final determination of such
contest, fully pay and discharge the amounts which shall be levied, assessed,
charged or imposed or be determined to be payable therein or in connection
therewith, together with all penalties, fines, interest, costs and expenses
thereof or in connection therewith, and perform all acts the performance of
which shall be ordered or decreed as a result thereof.

19.      Conditional Limitations; Default Provisions.

(a)      The occurrence of any one or more of the following events (any such
event being specified herein as a failure or default) shall constitute an Event
of Default under this Lease: (i) a failure by Tenant to make (regardless of the
pendency of any bankruptcy, reorganization, receivership, insolvency or other
proceedings, in law, in equity or before any administrative tribunal which had
or might have the effect of preventing Tenant from complying with the provisions
of this Lease): (x) any payment of Basic Rent which continues unremedied for a
period of three (3) business days after written notice (“Nonpayment Notice”)
thereof given to Tenant by Landlord or Lender or Lender’s designee, or (y) any
payment of Additional Rent or other sum herein required to be paid by Tenant
which continues unremedied for a period of fifteen (15) business days after a
Nonpayment Notice is given to Tenant by Landlord or Lender or Lender’s designee;
(ii) failure by Tenant to perform and observe, or a violation or breach of, any
other provision in this Lease and such default shall continue for a period of
sixty (60) business days after written notice thereof is given by Landlord or
Lender or Lender’s designee to Tenant or if such default is of such a nature
that it cannot reasonably be cured within such period of sixty (60) business
days, such period shall be extended for such longer time as is reasonably
necessary provided that Tenant has commenced to cure such default within said
period of sixty (60) business days and is actively, diligently and in good faith
proceeding with continuity to remedy such default; (iii) Tenant shall
(A) voluntarily be adjudicated a bankrupt or insolvent, (B) or voluntarily
consent to the appointment of a receiver or trustee for itself or for any of the
Leased Premises, (C) voluntarily file a petition seeking relief under the
bankruptcy or other similar laws of the United States, any state or any
jurisdiction, or (D) voluntarily file a general assignment for the benefit of
creditors; (iv) a court shall enter an order, judgment or decree appointing,
with the voluntary consent of Tenant, a receiver or trustee for Tenant or for
the Leased Premises or approving a petition filed against Tenant which seeks
relief under the bankruptcy or other similar laws of the United States or any
State, and such order, judgment or decree shall remain in force, undischarged or
unstayed, 180 business days after it is entered; (v) Tenant shall in any
insolvency proceedings be liquidated or dissolved or shall voluntarily commence
proceedings towards its liquidation or dissolution; (vi) the estate or interest
of Tenant in the Leased Premises shall be levied upon or attached in any
proceeding and such estate or interest is about to be sold or transferred or
such process shall not be vacated or discharged within 180 business days after
such levy or attachment; or (vii) an Event of Default shall have occurred under
any of the other Tenant Leases with Landlord during the Initial Term but
excluding any Extension Term or (viii) any representation or warranty by Tenant
in any lease, guaranty, estoppel or other written certificate, financial
statement or agreement delivered in connection with this Lease shall have been
incorrect in a material respect when made.

(b)      If any Event of Default shall have occurred, Landlord shall have the
right at its option, then or at any time thereafter, to do any one or more of
the following without demand upon or notice to Tenant:

 

-25-



--------------------------------------------------------------------------------

(i)      Landlord may give Tenant notice (following the occurrence of an Event
of Default) of Landlord’s intention to terminate this Lease on a date specified
in such notice (which date shall be no sooner than thirty (30) days after the
date of the notice). Upon the date therein specified, unless the Event of
Default for which the termination is effected has been cured by Tenant, the Term
and the estate hereby granted and all rights of Tenant hereunder shall expire
and terminate as if such date were the date herein above fixed for the
expiration of the Term, but Tenant shall remain liable for all its obligations
hereunder through the date herein above fixed for the expiration of the Term,
including its liability for Basic Rent and Additional Rent as hereinafter
provided.

(ii)      Landlord may, whether or not the Term of this Lease shall have been
terminated pursuant to clause (i) above give Tenant notice (following the
occurrence of an Event of Default) to surrender the Leased Premises to Landlord
on a date specified in such notice (which date shall be no sooner than thirty
(30) days after the date of the notice), at which time Tenant shall surrender
and deliver possession of the Leased Premises to Landlord unless the Event of
Default for which the termination is effected has been cured by Tenant. Upon or
at any time after taking possession of the Leased Premises, Landlord may remove
any persons or property therefrom. Landlord shall be under no liability for or
by reason of any such entry, repossession or removal. No such entry or
repossession shall be construed as an election by Landlord to terminate this
Lease unless Landlord gives a written notice of such intention to Tenant
pursuant to clause (i) above.

(iii)      After repossession of any of the Leased Premises pursuant to clause
(ii) above, whether or not this Lease shall have been terminated pursuant to
clause (i) above, Landlord may relet the Leased Premises or any part thereof to
such tenant or tenants for such term or terms (which may be greater or less than
the period which would otherwise have constituted the balance of the Term) for
such rent, on such conditions (which may include concessions or free rent) and
for such uses as Landlord, in its reasonable discretion, may determine; and
Landlord shall collect and receive any rents payable by reason of such
reletting. The rents received on such reletting shall be applied (A) first to
the reasonable and actual expenses of such reletting and collection, including
without limitation necessary renovation and alterations of the Leased Premises,
reasonable and actual attorneys’ fees and any reasonable and actual real estate
commissions paid, and (B) thereafter toward payment of all sums due or to become
due Landlord hereunder. If a sufficient amount to pay such expenses and sums
shall not be realized or secured, then Tenant shall pay Landlord any such
deficiency monthly, and Landlord may bring an action therefor as such monthly
deficiency shall arise. Landlord shall not, in any event, be required to pay
Tenant any sums received by Landlord on a reletting of the Leased Premises in
excess of the rent provided in this Lease, but such excess shall reduce any
accrued present or future obligations of Tenant hereunder. Landlord’s re-entry
and reletting of the Leased Premises without termination of this Lease shall not
preclude Landlord from subsequently terminating this Lease as set forth above.
Landlord may make such Alterations as Landlord in its reasonable discretion may
deem advisable. Tenant agrees to pay Landlord, as Additional Rent, immediately
upon demand, all reasonable expenses incurred by Landlord in obtaining
possession, in performing Alterations and in reletting any of the Leased
Premises, including fees and commissions of attorneys, architects, agents and
brokers.

 

-26-



--------------------------------------------------------------------------------

(iv)      If Tenant shall fail to make payment of any installment of Basic Rent
or any Additional Rent on or before the date when each such payment is due,
Tenant shall pay to Landlord, a sum equal to two (2%) percent per annum above
the then current Prime Rate, as hereinafter defined, of the amount unpaid, or
the default rate specified under the Loan, whichever is greater (the “Default
Rate”) computed from the date such payment of Basic Rent or Additional Rent was
due to and including the date of payment. The term Prime Rate shall mean the
prime rate of interest published in the Wall Street Journal or its successor,
from time to time.

(v)      Landlord may exercise any other right or remedy now or hereafter
existing by law or in equity, including, without limitation, the remedies
provided for in: (i) California Civil Code Section 1951.2, including, without
limitation, paragraph (3) of subdivision (a) thereof which provides that
Landlord shall also be entitled to recover from Tenant the worth at the time of
award of the amount by which the unpaid Rent for the balance of the term after
the time of award exceeds the amount of such rental loss that Tenant proves
could be reasonably avoided; and (ii) California Civil Code Section 1951.4,
which provides, in effect, that a lessor may continue a lease in effect after
the lessee’s breach and abandonment and may recover rent as it becomes due, if
the lessee has the right to sublet or assign, subject only to reasonable
limitations. Notwithstanding anything set forth herein to the contrary, Landlord
shall give such notice as may be required under California Code of Civil
Procedure Section 1161 or as may otherwise be required under California law
prior to instituting any action to recover possession of the Leased Premises or
for the appointment of a receiver to take possession of the Leased Premises
after the occurrence of any Event of Default or prior to instituting any action
for damages as a consequence of any Event of Default.

(c)      In the event of any expiration or termination of this Lease or
repossession of any of the Leased Premises by reason of the occurrence of an
Event of Default, Tenant shall pay to Landlord Basic Rent, Additional Rent and
all other sums required to be paid by Tenant to and including the date of such
expiration, termination or repossession and, thereafter, Tenant shall, until the
end of what would have been the Term in the absence of such expiration,
termination or repossession, and whether or not any of the Leased Premises shall
have been relet, be liable to Landlord for and shall pay to Landlord as
liquidated and agreed current damages: (i) Basic Rent, Additional Rent and all
other sums which would be payable under this Lease by Tenant in the absence of
such expiration, termination or repossession, less (ii) the net proceeds, if
any, of any reletting pursuant to paragraph 19 (b) (iii), after deducting from
such proceeds all of Landlord’s reasonable expenses in connection with such
reletting (including all reasonable repossession costs, brokerage commissions,
legal expenses, attorneys’ fees, employees’ expenses, costs of Alteration and
expenses of preparation for reletting). Tenant hereby agrees to be and remain
liable for all sums aforesaid and Landlord may recover such damages from Tenant
and institute and maintain successive actions or legal proceedings against
Tenant for the recovery of such damages. Nothing herein contained shall be
deemed to require Landlord to wait to begin such action or other legal
proceedings until the date when the Term would have expired by limitation had
there been no such Event of Default.

(d)      At any time after such expiration or sooner termination of this Lease
pursuant to Paragraph 19 or pursuant to Law or if Landlord shall have reentered
the Leased Premises, as the case may be, whether or not Landlord shall have
recovered any amounts under Paragraph 19(b)(iii) or 19(c), Landlord shall be
entitled to recover from Tenant and Tenant shall pay to Landlord, on demand, as
and for liquidated and agreed final damages for Tenant’s default, the amount by
which the Basic Rent, and all Additional Rent reserved hereunder for the

 

-27-



--------------------------------------------------------------------------------

unexpired portion of the Term demised herein as if the Lease had not expired or
been terminated exceeds the then fair and reasonable rental value of the Leased
Premises for the same period, discounted to present worth at the annual rate of
seven percent (7%), minus any such monthly deficiencies previously recovered
from Tenant under Paragraph 19(b)(iii) if applicable to such period.

(e)      If any statute or rule of law governing a proceeding in which such
liquidated final damages provided for in Paragraph 19(d) are to be proved shall
validly limit the amount thereof to an amount less than the amount above agreed
upon, Landlord shall be entitled to the maximum amount allowable under such
statute or rule of law.

20.      Additional Rights of Landlord and Tenant.

(a)      No right or remedy conferred upon or reserved to Landlord in this Lease
is intended to be exclusive of any other right or remedy; and each and every
right and remedy shall be cumulative and in addition to any other right or
remedy contained in this Lease. No delay or failure by Landlord or Tenant to
enforce its rights under this Lease shall be construed as a waiver, modification
or relinquishment thereof. In addition to the other remedies provided in this
Lease, Landlord and Tenant shall be entitled, to the extent permitted by
applicable law, to injunctive relief in case of the violation or attempted or
threatened violation of any of the provisions of this Lease, or to specific
performance of any of the provisions of this Lease.

(b)      Tenant hereby waives and surrenders for itself and all those claiming
under it, including creditors of all kinds, any right and privilege which it or
any of them may have under any present or future Law to redeem any of the Leased
Premises or to have a continuance of this Lease after termination of this Lease
or of Tenant’s right of occupancy or possession pursuant to any court order or
any provision hereof.

(c)      Landlord hereby waives any right to distrain or levy upon Trade
Fixtures or any property of Tenant and any Landlord’s lien or similar lien upon
Trade Fixtures and any other property of Tenant regardless of whether such lien
is created or otherwise. Landlord agrees at the request of Tenant, to execute a
waiver of any Landlord’s or similar lien for the benefit of any present or
future holder of a security interest in or lessor of any of Trade Fixtures or
any other personal property of Tenant in mutually agreeable form.

(d)      Landlord acknowledges and agrees in the future to acknowledge (in a
written form reasonably satisfactory to Tenant) to such persons and entities at
such times and for such purposes as Tenant may reasonably request that the Trade
Fixtures are Tenant’s property and not part of the Improvements (regardless of
whether or to what extent such Trade Fixtures are affixed to the Improvements)
or otherwise subject to the terms of this Lease.

(e)      Each of Tenant and Landlord (“Paying Party”) agrees to pay to the other
party (herein called “Demanding Party”) any and all reasonable costs and
expenses incurred by the Demanding Party in connection with any litigation or
other action instituted by the Demanding Party to enforce the obligations of the
Paying Party under this Lease, to the extent that the Demanding Party has
prevailed in any such litigation or other action. Any amount payable by Tenant
to Landlord pursuant to this Paragraph 20(e) shall be due and payable by Tenant
to Landlord as Additional Rent. No sum payable by Landlord to Tenant under this
subparagraph will be payable or recoverable from any sums pledged or assigned
(or intended to have been pledged or assigned) by Landlord to Lender, Tenant’s
right to recover such sums from Landlord being subordinate to the rights of
Lender, such sums only being recoverable after

 

-28-



--------------------------------------------------------------------------------

payment to Lender in full of the Loan as constituted on the date hereof. As used
in this Paragraph, costs and expenses shall include, without limitation,
reasonable attorneys’ fees at trial, on appeal and on any petition for review,
and in any proceeding in bankruptcy, in addition to all other sums provided by
Law.

21.      Notices.  All notices, demands, requests, consents, approvals, offers,
statements and other instruments or communications required or permitted to be
given pursuant to the provisions of this Lease (collectively “Notice” or
“Notices”) shall be in writing and shall be deemed to have been given for all
purposes (i) three (3) days after having been sent by United States mail, by
registered or certified mail, return receipt requested, postage prepaid,
addressed to the other party at its address as stated below, or (ii) one (1) day
after having been sent by Federal Express, United Parcel or other nationally
recognized air courier service.

To the Addresses stated below:

If to Landlord (Landlord shall at all times during the Term of this Lease employ
a qualified professional property management company or asset manager to manage
the Property, and such manager shall be Tenant’s primary point of contact for
all communications with Landlord, including, without limitation, the giving of
all notices):

At the addresses set forth on Exhibit D attached hereto.

 

If to Tenant:   

Invitrogen Corporation

  

1600 Faraday Avenue

  

Carlsbad, CA 92008

  

Attn: Director of Global Facilities

With a copy to:   

Invitrogen Corporation

  

1600 Faraday Avenue

  

Carlsbad, CA 92008

  

Attn: General Counsel.

And a copy to:   

DLA Piper Rudnick Gray Cary US LLP

  

401 B Street, Suite 1700

  

San Diego, CA 92101-4297

  

Attn: Joseph A. Delaney, Esq.

If any Lender shall have advised Tenant by Notice in the manner aforesaid that
it is the holder of a Mortgage and states in said Notice its address for the
receipt of Notices, then simultaneously with the giving of any Notice by Tenant
to Landlord, Tenant shall send a copy of such Notice to Lender in the manner
aforesaid. For the purposes of this Paragraph 21, any party may substitute its
address by giving fifteen days’ notice to the other party in the manner provided
above. Any Notice may be given on behalf of any party by its counsel.

22.      Estoppel Certificates.  Landlord and Tenant shall at any time and from
time to time, upon not less than twenty days’ prior written request by the
other, execute, acknowledge and deliver to the other a statement in writing,
certifying (i) that this Lease is unmodified and in full effect (or, if there
have been modifications, that this Lease is in full effect as modified, setting
forth such modifications), (ii) the dates to which Basic Rent and any Additional
Rent, payable hereunder has been paid, (iii) that to the knowledge of the signer
of such certificate no default by either Landlord or Tenant exists hereunder or
specifying each such

 

-29-



--------------------------------------------------------------------------------

default of which the signer may have knowledge, (iv) the remaining Term hereof,
(v) with respect to a certificate signed on behalf of Tenant, that to the
knowledge of the signer of such certificate, there are no proceedings pending or
threatened against Tenant before or by any court or administrative agency which
if adversely decided would materially and adversely affect the financial
condition and operations of Tenant or if any such proceedings are pending or
threatened to said signer’s knowledge, specifying and describing the same , and
(vi) such other matters as may reasonably be requested by the party requesting
the certificate. It is intended that any such statements may be relied upon by
Lender, the recipient of such statements or their assignees or by any
prospective purchaser, assignee or subtenant of the Leased Premises.

23.      Surrender and Holding Over.

(a)      Upon the expiration or earlier termination of this Lease, Tenant shall
peaceably leave and surrender the Leased Premises (except as to any portion
thereof with respect to which this Lease has previously terminated) to Landlord.
Tenant shall remove from the Leased Premises on or prior to such expiration or
earlier termination the Trade Fixtures and personal property which is owned by
Tenant or third parties other than Landlord, and Tenant at its expense shall, on
or prior to such expiration or earlier Termination, repair any damage caused by
such removal. Trade Fixtures and personal property not so removed at the end of
the Term or within thirty days after the earlier termination of the Term for any
reason whatsoever shall become the property of Landlord, and Landlord may
thereafter cause such property to be removed from the Leased Premises. The cost
of removing and disposing of such property and repairing any damage to any of
the Leased Premises caused by such removal shall be borne by Tenant. Landlord
shall not in any manner or to any extent be obligated to reimburse Tenant for
any property which becomes the property of Landlord as a result of such
expiration or earlier termination.

(b)      Any holding over by Tenant of the Leased Premises after the expiration
or earlier termination of the Term of this Lease or any extensions thereof, with
the consent of Landlord, shall operate and be construed as tenancy from month to
month only, at one hundred ten percent (110%) of the Basic Rent reserved herein
and upon the same terms and conditions as contained in this Lease.
Notwithstanding the foregoing, any holding over without Landlord’s consent shall
entitle Landlord, in addition to collecting Basic Rent at a rate of one hundred
ten percent (110%) thereof, to exercise all rights and remedies provided by law
or in equity, including the remedies of Paragraph 19 (b).

(c)      If Landlord consists of more than one entity, Landlord shall at all
times employ a qualified, professional asset manager or property manager which
manager shall be Tenant’s primary point of contact for all communications with
Landlord. If Landlord consists of more than one entity, Rent shall be made
payable to the asset manager or property manager of Landlord, as its authorized
agent, or, upon the exercise by Lender of its rights under the Loan Documents,
as directed by Lender.

24.      No Merger of Title.  There shall be no merger of this Lease nor of the
leasehold estate created by this Lease with the fee estate in or ownership of
any of the Leased Premises by reason of the fact that the same person,
corporation, firm or other entity may acquire or hold or own, directly or
indirectly, (a) this Lease or the leasehold estate created by this Lease or any
interest in this Lease or in such leasehold estate and (b) the fee estate or
ownership of any of the Leased Premises or any interest in such fee estate or
ownership. No such merger shall occur unless and until all persons,
corporations, firms and other entities having any interest in (i) this Lease or
the leasehold estate created by this Lease and (ii) the fee estate in or
ownership of

 

-30-



--------------------------------------------------------------------------------

the Leased Premises or any part thereof sought to be merged shall join in a
written instrument effecting such merger and shall duly record the same.

25.      Definition of Landlord.

(a)      Anything contained herein to the contrary notwithstanding, any claim
based on or in respect of any liability of Landlord under this Lease shall be
enforced only against the Landlord’s interest in the Leased Premises and shall
not be enforced against the Landlord individually or personally.

(b)      The term Landlord as used in this Lease so far as covenants or
obligations on the part of Landlord are concerned, shall be limited to mean and
include only the owner or owners of the Leased Premises or holder of the
Mortgage in possession at the time in question of the Leased Premises and in the
event of any transfer or transfers of the title of the Leased Premises, the
Landlord herein named (and in case of any subsequent transfers or conveyances,
the then grantor) shall be automatically freed and relieved from and after the
date of such transfer and conveyance of all personal liability as respects the
performance of any covenants or obligations on the part of Landlord contained in
this Lease thereafter to be performed.

26.      Hazardous Substances.

(a)      Tenant agrees that it will not on, about, or under the Leased Premises,
make, release, treat or dispose of any hazardous substances as that term is
defined in the Comprehensive Environmental Response, Compensation and Liability
Act, and the rules and regulations promulgated pursuant thereto, as from time to
time amended, 42 U.S.C. § 9601 et seq. (the “Act”); but the foregoing shall not
prevent the use of any hazardous substances in accordance with applicable Laws
and regulations. Tenant represents and warrants that it will at all times comply
with the Act and any other federal, state or local Laws, rules or regulations
governing Hazardous Materials. Hazardous Materials as used herein shall mean all
mold, mildew, chemicals, petroleum, crude oil or any fraction thereof,
hydrocarbons, polychlorinated biphenyls (PCBs), asbestos, asbestos-containing
materials and/or products, urea formaldehyde, or any substances which are
classified as hazardous or toxic under the Act; hazardous waste as defined under
the Solid Waste Disposal Act, as amended 42 U.S.C. §6901 et seq.; air pollutants
regulated under the Clean Air Act, as amended, 42 U.S.C. §7401, et seq.;
pollutants as defined under the Clean Water Act, as amended, 33 U.S.C. §1251, et
seq., any pesticide as defined by Federal Insecticide, Fungicide, and
Rodenticide Act, as amended, 7 U.S.C. §136, et seq., any hazardous chemical
substance or mixture or imminently hazardous substance or mixture regulated by
the Toxic Substances Control Act, as amended, 15 U.S.C. §2601, et Seq., any
substance listed in the United States Department of Transportation Table at 45
CFR l72.101; any chemicals included in regulations promulgated under the above
listed statutes; any explosives, radioactive material, and any chemical or other
substance regulated by federal, state or local statutes similar to the federal
statutes listed above and regulations promulgated under such federal, state or
local statutes.

(b)      To the extent required by the Act and/or any federal, state or local
Laws, rules or regulations governing Hazardous Materials, Tenant shall remove
any hazardous substances (as defined in the Act) and Hazardous Materials (as
defined above) whether now or hereafter existing on the Leased Premises and
whether or not arising out of or in any manner connected with Tenant’s occupancy
of the Leased Premises during the Term. In addition to, and without limiting
Paragraph 10 of this Lease Tenant shall and hereby does agree to defend,
indemnify and hold Lender and Landlord, their officers, directors, shareholders,
partners,

 

-31-



--------------------------------------------------------------------------------

beneficial owners, trustees, members, managers and employees, harmless from and
against any and all causes of actions, suits, demands or judgments of any nature
whatsoever, losses, damages, penalties, expenses, fees, claims, costs (including
response and remedial costs), and liabilities, including, but not limited to,
reasonable attorneys’ fees and costs of litigation, arising out of or in any
manner connected with (i) the violation of any applicable federal, state or
local environmental Law with respect to the Leased Premises or Tenant’s or any
other person’s or entity’s prior ownership of the Leased Premises; (ii) the
release or threatened release of or failure to remove, as required by this
Paragraph 26, hazardous substances (as defined in the Act) and Hazardous
Materials (as defined above) at or from the Leased Premises or any portion or
portions thereof, including any past or current release and any release or
threatened release during the initial term and any extension or Extension Term
whether or not arising out of or in any manner connected with Tenant’s occupancy
of the Leased Premises during the initial term or any Extension Term.

(c)      The Tenant agrees that it will not install any underground storage tank
at the Leased Premises without specific, prior written approval from the
Landlord and Lender. The Tenant agrees that it will not store combustible or
flammable materials on the Leased Premises in violation of the Act or any other
federal, state or local Laws, rules or regulations governing Hazardous
Materials.

27.      Entry by Landlord.  Landlord and its authorized representatives shall
have the right upon reasonable notice (which shall be not less than three
(3) business days except in the case of emergency) to enter the Leased Premises
at all reasonable business hours (and at all other times in the event of an
emergency): (a) for the purpose of inspecting the same or for the purpose of
doing any work under Paragraph 11(c), and may take all such action thereon as
may be necessary or appropriate for any such purpose (but nothing contained in
this Lease or otherwise shall create or imply any duty upon the part of Landlord
to make any such inspection or do any such work), and (b) for the purpose of
showing the Leased Premises to prospective purchasers and mortgagees and, at any
time within six (6) months prior to the expiration of the Term of this Lease for
the purpose of showing the same to prospective tenants. No such entry shall
constitute an eviction of Tenant but any such entry shall be done by Landlord in
such reasonable manner as to minimize any disruption of Tenant’s business
operation.

28.      Statements.  Tenant shall report on its website (so as to be available
to Lender), when filed with the Securities and Exchange Commission, or promptly
thereafter, copies of its Forms 10Q and 10K. If Tenant is not a public company,
Tenant shall submit to Lender or its designee (a) any financial statements of
Tenant which are provided by Tenant to its lenders, and (b) the annual audited
financial report and quarterly audited or unaudited financial reports (only to
the extent such quarterly reports are produced by Tenant and provided to any of
its lenders) within one hundred twenty (120) days following the close of each
fiscal year (in the case of annual reports) or fiscal quarter (in the case of
quarterly reports) of Tenant.

29.      No Usury.  The intention of the parties being to conform strictly to
the applicable usury laws, whenever any provision herein provides for payment by
Tenant to Landlord of interest at a rate in excess of the legal rate permitted
to be charged, such rate herein provided to be paid shall be deemed reduced to
such legal rate.

30.      Separability.  Each and every covenant and agreement contained in this
Lease is, and shall be construed to be, a separate and independent covenant and
agreement, and the breach of any such covenant or agreement by Landlord shall
not discharge or relieve Tenant from its obligation to perform the same. If any
term or provision of this Lease or the application

 

-32-



--------------------------------------------------------------------------------

thereof to any provision of this Lease or the application thereof to any person
or circumstances shall to any extent be invalid and unenforceable, the remainder
of this Lease, or the application of such term or provision to person or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each term and provision of this Lease shall be
valid and shall be enforced to the extent permitted by law.

31.      Miscellaneous.

(a)      The paragraph headings in this Lease are used only for convenience in
finding the subject matters and are not part of this Lease or to be used in
determining the intent of the parties or otherwise interpreting this Lease.

(b)      As used in this Lease the singular shall include the plural as the
context requires and the following words and phrases shall have the following
meanings: (i) including shall mean including but not limited to; (ii) provisions
shall mean provisions, terms, agreements, covenants and/or conditions;
(iii) lien shall mean lien, charge, encumbrance, title retention agreement,
pledge, security interest, mortgage and/or deed of trust; and (iv) obligation
shall mean obligation, duty, agreement, liability, covenant or condition.

(c)      Any act which Landlord is permitted to perform under this Lease may be
performed at any time and from time to time by Landlord or any person or entity
designated by Landlord. Any act which Tenant is required to perform under this
Lease shall be performed at Tenant’s sole cost and expense.

(d)      This Lease may be modified, amended, discharged or waived only by an
agreement in writing signed by the party against whom enforcement of any such
modification, amendment, discharge or waiver is sought.

(e)      The covenants of this Lease shall run with the Land and bind Tenant,
the successors and assigns of Tenant and all present and subsequent
encumbrancers and subtenants of any of the Leased Premises, and shall inure to
the benefit of and bind Landlord, its successors and assigns.

(f)      This Lease will be simultaneously executed in several counterparts,
each of which when so executed and delivered shall constitute an original, fully
enforceable counterpart for all purposes.

(g)      This Lease shall be governed by and construed according to the laws of
the State in which the Leased Premises is located, without regard to its
conflicts of law rules.

(h)      Wherever the consent or approval of Landlord is required hereunder,
Landlord agrees that it will not unreasonably withhold or delay such consent or
approval.

32.      Additional Rent.  The term “Additional Rent” as used herein includes
all amounts, costs, expenses, liabilities and obligations (including but not
limited to Tenant’s obligation to pay any Net Awards or Purchase Price
hereunder) which Tenant is required to pay pursuant to the terms of this Lease
(other than Basic Rent) as well as every cost, fee, charge, loss or expense
including, without limitation, default rate interest incurred by Landlord
arising from Tenant’s default hereunder and imposed upon Landlord by Lender.

33.      Tenant’s Purchase Option.

 

-33-



--------------------------------------------------------------------------------

(a)      Subject to the provisions of 5(b)(iv), Tenant shall have the right to
purchase the Leased Premises:

(i)      as of the tenth (10th) anniversary of the Commencement Date, for the
sum of Fifty Seven Million Two Hundred Twenty Thousand Dollars ($57,220,000);
and

(ii)      at anytime after March 1, 2006, (but prior to or on December 1, 2015)
Tenant shall have the option to purchase the equity investment of Landlord for
the applicable sum indicated in Exhibit F opposite the respective periods of the
Term shown therein, for the calendar month in which the Equity Repurchase
Closing Date (hereinafter defined) occurs, provided Tenant assumes or defeases
the existing Loan. In the case of a defeasance of the Loan, Tenant acknowledges
that such right may not be exercised until the earlier to occur of (i) four
(4) years from the first payment date under the Loan or (ii) two (2) years from
the date of securitization of the Loan. In the case of an assumption of the
Loan, the new landlord entity shall be a single purpose entity whose formation
documents contain Lender’s customary single purpose entity requirements and all
of the Lender’s requirements for an assumption of the Loan shall have otherwise
been complied with.

Each such right shall be exercised, if at all, by Tenant’s delivery of written
notice to Landlord specifying such election, on or before December 1, 2015
(“Exercise Notice”). If Tenant fails to timely deliver the Exercise Notice, the
rights to purchase the Property set forth in this Paragraph shall be deemed
automatically waived without further act on the part of either party and shall
be of no further force and effect.

(b)      Upon delivery of the Exercise Notice, Tenant shall order a commitment
for an ALTA form B Owner’s Title Insurance policy for the Leased Premises
(“Title Commitment”) issued by Chicago Title Insurance Company or such other
nationally recognized title company (“Title Company”) and a complete set of
underlying documents indicated in the Title Commitment and deliver a copy of the
same to Landlord. Landlord shall deliver to Tenant complete and accurate copies
of all leases, easements or other agreements in Landlord’s possession not shown
on the Title Commitment and related to the ownership, operation or management of
the Property and its physical condition. At closing, Landlord shall convey the
Leased Premises to Tenant by grant deed, subject to all encumbrances existing as
of the date hereof, acts of Tenant, or those claiming by, through or under
Tenant, and such other encumbrances shown on the Title Commitment as Tenant may
have previously approved or that do not materially interfere with Tenant’s use
of the Premises, the lien of any Taxes, any survey matters not caused by
Landlord or those claiming through or under Landlord. Tenant shall pay all costs
associated with the conveyance of the Property, including, without limitation,
transfer taxes.

(c)      If Tenant timely delivers the Exercise Notice, Landlord shall convey
title to Tenant on the sixtieth (60th) day thereafter (“Equity Repurchase
Closing Date”) or at any time prior thereto as the parties shall mutually agree.
In the case of the right set forth in subparagraph 33 (a) (ii) above, and
subject to the express terms and conditions of the Loan Documents, Tenant shall
either defease the loan encumbering the Property, or alternatively, at its sole
cost and expense, shall take subject to the existing loan and Mortgage (and
shall pay all sums due under the Loan Documents (including, without limitation,
prepayment, yield maintenance, defeasance, assumption or similar fees due Lender
thereunder). Notwithstanding the foregoing, Tenant shall not be obligated for
sums due Lender if such amounts are caused by the Landlord’s breach or default
to the extent such breach or default is unrelated to Tenant’s non-performance
under the

 

-34-



--------------------------------------------------------------------------------

Lease. If the Equity Repurchase Closing Date is not a day on which banks in Los
Angeles, California, are open for business, the next regular business day
following the anniversary date as the aforesaid banks are open for business. The
purchase price shall be payable at closing in cash in immediately available
funds, deposited not later than 1:00 pm Eastern time. The closing of the
transaction shall be conducted through escrow at the Title Company. Each party
shall execute such closing and proration statements as may be required to
effectuate the transaction, including, without limitation, ALTA statements,
transfer tax declarations, closing statements, gap undertakings, terminations of
property or asset management agreements, and the like. Closing expenses shall be
paid by Tenant.

34.      Brokerage Fees.  Landlord and Tenant each represent and warrant that
with the exception of Julien J. Studley (“Studley”), whose commission shall be
paid by Landlord pursuant to that certain agreement dated July 26, 2004 executed
between Studley and Tenant they have not employed a broker in connection with
the execution of this lease. Landlord and Tenant shall each indemnify and hold
the other harmless from and against any claim or claims for brokerage or other
commissions arising from such party having employed a broker contrary to its
representation in this Paragraph 34.

[SIGNATURES FOLLOW]

 

-35-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this instrument to be
executed under seal as of the day and year first above written.

 

LANDLORD:

GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTORS, LLC, a Delaware limited liability
company

By:

  Griffin Capital Corporation, sole member  

By:

 

/s/ Kevin A. Shields

   

Kevin A. Shields

   

President

GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 1, LLC, GRIFFIN CAPITAL (CARLSBAD
POINTE) INVESTOR 2, LLC, GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 3, LLC,
GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 4, LLC, GRIFFIN CAPITAL (CARLSBAD
POINTE) INVESTOR 5, LLC, GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 6, LLC,
GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 7, LLC, GRIFFIN CAPITAL (CARLSBAD
POINTE) INVESTOR 8, LLC, GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 9, LLC,
GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 10, LLC, GRIFFIN CAPITAL (CARLSBAD
POINTE) INVESTOR 11, LLC, GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 12, LLC,
GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 13, LLC, GRIFFIN CAPITAL (CARLSBAD
POINTE) INVESTOR 14, LLC, GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 15, LLC,
GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 16, LLC, GRIFFIN CAPITAL (CARLSBAD
POINTE) INVESTOR 17, LLC, GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 18, LLC,
GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 19, LLC, GRIFFIN CAPITAL (CARLSBAD
POINTE) INVESTOR 20, LLC, GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 21, LLC,
GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 22, LLC, GRIFFIN CAPITAL (CARLSBAD
POINTE) INVESTOR 23, LLC, GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 24, LLC,
GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 25, LLC, GRIFFIN CAPITAL (CARLSBAD
POINTE) INVESTOR 26, LLC, GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 27, LLC,
GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 28, LLC,

GRIFFIN CAPITAL (CARLSBAD POINTE) INVESTOR 29, LLC,

each a Delaware limited liability company

By:

 

Griffin Capital Corporation, its special manager

 

By:

 

/s/ Kevin A. Shields

   

Kevin A. Shields

   

President

TENANT:    

INVITROGEN CORPORATION, a Delaware corporation By:   /s/ David T. Hoffmeister  
Its:   Chief Financial Officer           Tenant

 

-36-



--------------------------------------------------------------------------------

EXHIBIT B

Number of Consecutive Extension Terms: Two (2)

Duration of each Extension Term: Eight (8) Years

 

 

Base Rent Schedule

 

Year

   Beginning
Month    Ending
Month    Percent
Increase      Base
Rent      Rent/
Month      Rent/PSF/
Month  

1

   1    12       $ 3,700,000       $ 308,333.33         0.9382   

2

   13    24      1.50%         3,755,500         312,958.33         0.9522   

3

   25    36      1.50%         3,811,900         317,658.33         0.9665   

4

   37    48      1.75%         3,878,700         323,225.00         0.9835   

5

   49    60      1.75%         3,946,600         328,883.33         1.0007   

6

   61    72      2.00%         4,025,600         335,466.67         1.0207   

7

   73    84      2.00%         4,106,200         342,183.33         1.0412   

8

   85    96      2.25%         4,198,600         349,883.33         1.0646   

9

   97    108      2.25%         4,293,100         357,758.33         1.0886   

10

   109    120      2.50%         4,400,500         366,708.33         1.1158   

11

   121    132      2.50%         4,510,600         375,883.33         1.1437   

12

   133    144      2.50%         4,623,400         385,283.33         1.1723   

13

   145    156      2.50%         4,739,000         394,916.67         1.2016   

14

   157    168      2.50%         4,857,500         404,791.67         1.2317   

15

   169    180      2.50%         4,979,000         414,916.67         1.2625   

16

   181    192      2.50%         5,103,500         425,291.67         1.2940   

17

   193    195      2.50%         5,231,100         435,925.00         1.3264   

Basic Rent During Extension Terms: In the event the applicable Extension Term is
exercised in a timely fashion, the Lease shall be extended for the term of the
applicable Extension Term upon all of the terms and conditions of this Lease,
provided that the annual Basic Rent for the Leased Premises for each Extension
Term shall be the Fair Market Rent, as hereinafter defined “Fair Market Rent” as
used herein, shall mean the market rental rate for base rent for a comparable
tenant with comparable space in comparable buildings in a comparable market, as
agreed upon between Landlord and Tenant within thirty (30) days of Tenant’s
notice of exercise of the option described. All other terms and conditions of
the Lease set forth herein shall remain the same. For purposes of determining
the Fair Market Rent, “comparable space” shall mean mixed use office and
industrial space, without regard to improvements installed by Tenant at its sole
cost and expense, which are specific to its specialized business operations at
the Leased Premises. (In furtherance of the foregoing, it is the intent of the
parties, in determining the Fair Market Rent, to exclude Tenant’s improvements
which are not reusable as general office improvements). “Comparable building”,
as used herein, will mean any industrial



--------------------------------------------------------------------------------

building greater than 100,000 square feet. “Comparable market”, as used herein,
will mean either or both of San Diego County or North San Diego County (it being
the intent of the parties that the following submarkets are specifically
included: Carlsbad, Vista, San Marcos, Oceanside, Solana Beach, Del Mar,
Sorrento Mesa and Sorrento Valley).

Fair Market Rent shall be determined in the following manner:

 

  (a)

Mutual Agreement. After timely receipt by Landlord of Tenant’s notice of
exercise of the option to extend the Term, Landlord and Tenant shall have a
period of thirty (30) days in which to agree on the Fair Market Rent for the
Premises.

 

  (b)

Arbitration. (1) If Landlord and Tenant are unable to agree upon the Fair Market
Rent within thirty (30) days following Tenant’s exercise of the option, then the
determination of Fair Market Rent shall proceed to arbitration. The arbitration
procedure shall commence when either party submits the matter to arbitration.
Not later than ten (10) days after the arbitration procedure has commenced, each
party shall appoint an arbitrator and notify the other party of such appointment
by identifying the appointee. Each party hereto agrees to select as its
respective appointee a licensed real estate broker, who is an individual of
substantial experience with respect to industrial and commercial real property
in the San Diego County area, which person shall not be regularly employed or
have been retained during the last two (2) years as a consultant by the party
selecting such person, and shall have not less than five (5) years experience.
Neither party may consult directly or indirectly with any arbitrator regarding
the Fair Market Rent prior to appointment, or after appointment, outside the
presence of the other party. The arbitration shall be conducted in San Diego,
California, under the provisions of the commercial arbitration rules of the
American Arbitration Association and applicable California law governing
arbitration.

(2) Not later than ten (10) days after both arbitrators are appointed, each
party shall separately, but simultaneously, submit in a sealed envelope to each
arbitrator their separate suggested Fair Market Rent rental rate and shall
provide a copy of such submission to the other party. The two (2) selected
arbitrators, after reviewing such submissions, shall determine whether
Landlord’s or Tenant’s estimate of the Fair Market Rent is closer to the actual
market rental rate of the Premises. If both arbitrators agree that one of said
declared estimates is closer to the actual market rental rate, they shall
declare that estimate to be the Fair Market Rent, and their decision shall be
final and binding upon the parties.



--------------------------------------------------------------------------------

(3) If the two selected arbitrators are unable to agree on the Fair Market Rent
within thirty (30) days after receipt of Landlord’s and Tenant’s submitted
estimates, then the arbitrators shall inform the parties. Unless the parties
shall both otherwise then direct, said arbitrators shall select a third
arbitrator, not later than ten (10) days after the expiration of said thirty
(30) day period. If no arbitrator is selected within such ten (10) day period,
either party may immediately petition a court with appropriate jurisdiction to
appoint such third arbitrator. The third arbitrator shall have the
qualifications and restrictions set forth in paragraph (b) (1) above, and shall
conduct an arbitration pursuant to the commercial arbitration rules of the
American Arbitration Association. The third arbitrator’s decision shall be final
and binding as to which estimate (as between Landlord’s and Tenant’s) of the
Fair Market Rent is closer to the actual market rental rate. Such third
arbitrator shall make a decision not later than thirty (30) days after
appointment.

(4) Each party shall be responsible for the costs, charges and/or fees of its
respective appointee and the parties shall share equally in the costs, charges
and/or fees of the third arbitrator. The decision of the arbitrator(s) may be
entered in any court having jurisdiction thereof.

Upon determination of the Fair Market Rent pursuant to provisions of this
Paragraph Landlord and Tenant shall amend this Lease to reflect the new Basic
Rent.